--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
October 15, 2009
 
among
 
MORRIS COMMUNICATIONS COMPANY, LLC
 
MORRIS PUBLISHING GROUP, LLC
 
The LENDERS Party Hereto
 
and
 
TRANCHE MANAGER, LLC,
as Administrative Agent
 
___________
 
$136,500,000
___________
 
 

--------------------------------------------------------------------------------

 
 
 
Table of Contents
 
 
TABLE OF CONTENTS
 
 Page
 
ARTICLE I
 
DEFINITIONS
 


SECTION 1.01.  Defined Terms
2
SECTION 1.02.  Classification of Loans and Borrowings
21
SECTION 1.03.  Terms Generally
22
SECTION 1.04.  Accounting Terms and Determinations
22
SECTION 1.05.  Relationship with Existing Credit Agreement; Waiver of Specified
Defaults
23
SECTION 1.06.  Confirmation/Ratification of Term Loans
24
SECTION 1.07  Amended and Restated Security and Guarantee Agreement
25

 
 
ARTICLE II
 
THE CREDITS
 
 
SECTION 2.01.  The Commitments
25
SECTION 2.02.  [Intentionally Omitted.]
25
SECTION 2.03.  [Intentionally Omitted.]
25
SECTION 2.04.  [Intentionally Omitted.]
25
SECTION 2.05.  [Intentionally Omitted.]
26
SECTION 2.06.  Termination of Commitments
26
SECTION 2.07.  Repayment of Loans; Evidence of Debt
26
SECTION 2.08.  Prepayment of Loans
27
SECTION 2.09.  Fees
29
SECTION 2.10.  Interest
30
SECTION 2.11.  Extension Options
31
SECTION 2.12.  Increased Costs
31
SECTION 2.13.  [Intentionally Omitted.]
31
SECTION 2.14.  Taxes
32
SECTION 2.15.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs
32
SECTION 2.16.  Mitigation Obligations; Replacement of Lenders
34

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
 
SECTION 3.01.  Corporate Existence
35
SECTION 3.02.  Financial Condition
35
SECTION 3.03.  Litigation
36
SECTION 3.04.  No Breach
36
SECTION 3.05.  Action
36
SECTION 3.06.  Approvals
36
SECTION 3.07.  Use of Credit
37
SECTION 3.08.  ERISA
37
SECTION 3.09.  Taxes
37
SECTION 3.10.  Investment Company Act
37


 
-i-

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.11.  Material Agreements and Liens
37
SECTION 3.12.  Environmental Matters
38
SECTION 3.13.  Capitalization
40
SECTION 3.14.  Subsidiaries and Investments, Etc.
40
SECTION 3.15.  Title to Assets
41
SECTION 3.16.  True and Complete Disclosure
41
SECTION 3.17.  Certain Material Agreements
41
SECTION 3.18.  Real Property
41

 
 
ARTICLE IV
 
CONDITIONS
 
 
SECTION 4.01.  First Restatement Date
42
SECTION 4.02.  Each Credit Event
44


 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 


SECTION 5.01.  Financial Statements and Other Information
45
SECTION 5.02.  Notices of Material Events
47
SECTION 5.03.  Existence, Etc.
48
SECTION 5.04.  Insurance
48
SECTION 5.05.  [Intentionally Omitted.]
49
SECTION 5.06.  Use of Proceeds
49
SECTION 5.07.  Certain Obligations Respecting Subsidiaries
49
SECTION 5.08.  Further Assurances
49
SECTION 5.09.  Senior Subordinated Notes Refinancing
50

 
 
ARTICLE VI
 
NEGATIVE COVENANTS

 
SECTION 6.01.  Prohibition of Fundamental Changes
51
SECTION 6.02.  Limitation on Liens
55
SECTION 6.03.  Indebtedness
56
SECTION 6.04.  Investments
57
SECTION 6.05.  Restricted Payments
58
SECTION 6.06.  Financial Covenants
59
SECTION 6.07.  [Intentionally Omitted.]
59
SECTION 6.08.  Lines of Business
59
SECTION 6.09.  Transactions with Affiliates
60
SECTION 6.10.  Modifications of Certain Agreements
60
SECTION 6.11.  Plan Support Agreement
60
SECTION 6.12.  Designated Senior Debt
61
SECTION 6.13.  Morris Finance; Outdoor Holdings
61
SECTION 6.14.  Subordinated Indebtedness
61
SECTION 6.15  Most Favored Provisions
61


 
-ii-

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE VII
 
EVENTS OF DEFAULT

 
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
 
ARTICLE IX
 
MISCELLANEOUS
 


SECTION 9.01.  Notices
68
SECTION 9.02.  Waivers; Amendments
69
SECTION 9.03.  Expenses; Indemnity; Damage Waiver
70
SECTION 9.04.  Successors and Assigns
71
SECTION 9.05.  Survival
73
SECTION 9.06.  Counterparts; Integration; Effectiveness
74
SECTION 9.07.  Severability
74
SECTION 9.08.  Right of Setoff
74
SECTION 9.09.  Governing Law; Jurisdiction; Etc.
74
SECTION 9.10.  WAIVER OF JURY TRIAL
75
SECTION 9.11.  Headings
75
SECTION 9.12.  Treatment of Certain Information; Confidentiality
75
SECTION 9.13.  USA PATRIOT Act
76

 
 
-iii-

--------------------------------------------------------------------------------

Table of Contents

 
SCHEDULE I
 Commitments

SCHEDULE II 
Material Agreements and Liens

SCHEDULE III
Hazardous Materials



SCHEDULE IV
 Subsidiaries and Investments

SCHEDULE V
 Litigation

SCHEDULE VI
 Real Property



SCHEDULE VII
Acquisition Obligations

SCHEDULE VIII
Post Closing Obligations

 
EXHIBIT A
Form of Assignment and Assumption

EXHIBIT B
Restructuring Term Sheet

EXHIBIT C
Form of Intercreditor Agreement




 
-iv-

--------------------------------------------------------------------------------

Table of Contents

 
This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 15, 2009 (this
“Agreement”), among MORRIS COMMUNICATIONS COMPANY, LLC, a Georgia limited
liability company (“MCC”), MORRIS PUBLISHING GROUP, LLC, a Georgia limited
liability company (the “Borrower”), the LENDERS party hereto and TRANCHE
MANAGER, LLC, as administrative agent (in such capacity and together with its
successors and assigns, the “Administrative Agent”) amends and restates in full
the Credit Agreement, dated as of December 14, 2005
[http://www.sec.gov/Archives/edgar/data//1276477/000119312505243046/dex101.htm],
by and among the Borrower, MCC, the lenders party thereto, J.P. Morgan
Securities Inc., as sole lead arranger and sole book runner, JPMorgan Chase
Bank, N.A. (“JPMCB”), as the administrative agent, and certain other parties
thereto as co-documentation agents (the “Existing Credit Agreement”).
 
 
RECITALS
 
WHEREAS, undefined capitalized terms used in these recitals shall have the
respective meanings assigned to such terms in Section 1.01 hereof;
 
WHEREAS, the Existing Credit Agreement is being amended and restated on and
subject to the terms and conditions set forth herein, and this Agreement is made
in renewal, amendment, restatement and modification of, but not in
extinguishment or novation of, the obligations under the Existing Credit
Agreement;
 
WHEREAS, concurrently with the execution and delivery of this Agreement, the
Prior Lenders, Tranche Holdings, LLC, the Prior Administrative Agent and the
Administrative Agent are entering into the Transfer Documents, pursuant to which
(a) the Prior Lenders shall assign and Tranche Holdings, LLC shall assume the
Loans and other rights and obligations of the Prior Lenders under the Existing
Credit Agreement and under the other Loan Documents, and (b) JPMCB shall assign
and Tranche Manager, LLC shall assume the rights and obligations of JPMCB, as
administrative agent under the Existing Credit Agreement and under the other
Loan Documents (collectively, the “2009 Assignment and Assumption”);
 
WHEREAS, the Borrower has agreed to secure all of its obligations hereunder by
granting to the Administrative Agent, for the benefit of the Lenders, a first
priority lien on certain of its real property assets and substantially all of
its personal property assets, including a pledge of all of the equity interests
in each of its Domestic Subsidiaries;
 
WHEREAS, the Guarantors have agreed to guarantee the obligations of the Borrower
hereunder and to secure their respective obligations by granting to the
Administrative Agent, for the benefit of the Lenders, a first priority lien on
certain of their respective real property assets and substantially all of their
respective personal property assets, including a pledge of all of the equity
interests in each of their respective Domestic Subsidiaries;
 
WHEREAS, Holdings has agreed to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in its equity interest in MCC to
secure the obligations of MCC under the Loan Documents; and
 
WHEREAS, MPG Holdings has agreed to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in substantially all of its personal
property assets, including a pledge of all of its equity interest in the
Borrower to secure the obligations of the Loan Parties under the Loan Documents
and Shivers has agree to guarantee such obligations of MPG Holdings.
 
 
-1-

--------------------------------------------------------------------------------

Table of Contents

 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“Acceptable Lease Terms” means, with respect to any lease agreement covering
real property sold by MCC, the Borrower or any of their respective Subsidiaries
pursuant to Section 6.01(c)(vii), that such lease agreement (a) shall expire not
prior to the date eight years after the Existing Credit Agreement Effective Date
(or, if earlier, the remaining useful life of the real property) and shall be
renewable at the option of the lessee for an additional term of not less than
five years after such initial expiration date, (b) requires that the lease
agreement shall be recorded prior to the grant by the respective lessor of any
Lien upon such real property, and that any such Lien shall be subject to the
provisions of such lease agreement, and that such Lien shall be subject to such
lease agreement, (c) the rental payments to be made under such lease agreement
by MCC, the Borrower or the respective Subsidiary of MCC or the Borrower shall
be not less favorable than would be applicable to a lease agreement entered into
on market terms with an unaffiliated third party and shall consist of equal
consecutive monthly or quarterly payments (excluding rental payments during any
renewal of such lease agreement, so long as such renewal rental payments are not
in any event greater than market terms determined at the time the renewal
becomes effective), provided that such payments may from time to time be
increased in accordance with increases in the Consumer Price Index published by
the Bureau of Labor Statistics in the Department of Labor, (d) shall not contain
any terms that would impose unusual burdens upon the ability of the respective
lessee to use the leased property and (e) shall not contain terms that render
such lease a Guarantee of obligations of the lessor.
 
“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph to this Agreement.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such specified Person and, if such other Person is an individual,
any member of the immediate family (including parents, spouse, children and
siblings) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust.  As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise), provided that, in any event, any Person that owns directly or
indirectly securities having 20% or more of the voting power for the election of
directors or other governing body of a corporation or 20% or more of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person.  Notwithstanding the foregoing, (a) no individual (other than
William S. Morris III) shall be an Affiliate solely by reason of his or her
being a director, officer or employee of MCC, the Borrower or any of their
respective Subsidiaries and (b) no sibling of William S. Morris III shall be an
Affiliate solely by reason of his or her being such a sibling.

 
-2-

--------------------------------------------------------------------------------

Table of Contents

 
 “Applicable Percentage” means, with respect to any Lender, the percentage of
the total Commitments or Loans of all Classes hereunder represented by the
aggregate amount of such Lender’s Commitments or Loans of all Classes hereunder.
 
“Approved Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor.
 
“Asset Cash Flow” means, on any date during any fiscal year, with respect to any
assets or equity interests being sold as contemplated in Section 6.01(c)(vi),
the sum (determined on a consolidated basis, if applicable, without duplication
in accordance with GAAP), of the following, in each case to the extent
attributable to such assets or equity interests: (a) net operating income
(calculated before federal, state and local income taxes, Interest Expense,
extraordinary and unusual items, income or loss attributable to equity in
Affiliates of the Borrower and Other Income) for the period of four fiscal
quarters ending on or most recently ended prior to said date plus (b) non-cash
items, including, without limitation, depreciation and amortization (to the
extent deducted in determining net operating income) for such period.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time and the
regulations issued from time to time thereunder.
 
“Basic Documents” means, collectively, the Loan Documents and the Tax
Consolidation Agreements.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning assigned to such term in the introductory paragraph
to this Agreement.
 
“Borrower Change in Control” means:
 
(a)  (i) Questo shall cease to own at least 65% of the equity interests of
Shivers (or shall cease to own at least 65% of the aggregate voting power of
Shivers), (ii) MPG Holdings shall cease to be a direct Wholly Owned Subsidiary
of Shivers, (iii) the Borrower shall cease to be a direct Wholly Owned
Subsidiary of MPG Holdings or (iv) MPG Holdings shall grant any Lien on the
ownership interests held by it in the Borrower (other than any Lien pursuant to
the MPG Holdings Pledge Agreement); or
 
(b)  An aggregate of at least 51% of the issued and outstanding shares of stock
(of each class) of Questo shall cease to be owned, collectively, by (i)
William S. Morris III, his spouse, his children or his grandchildren, (ii) a
trust for the benefit of William S. Morris III, his spouse, his children or his
grandchildren, which trust is under the control of William S. Morris III, his
spouse, his children or his grandchildren or (iii) a partnership, corporation or
limited liability company which is controlled by (and the equity interests in
which are owned by) William S. Morris III, his spouse or his children or his
grandchildren or their spouses or by a trust referred to in the foregoing
clause.

 
-3-

--------------------------------------------------------------------------------

Table of Contents

 
“Borrower Fee Cap” has the meaning set forth in Section 2.09(a).
 
“Borrowing” means all Fixed Rate Loans of the same Class made, converted or
continued on the same date.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
 
“Capital Expenditure Contributions” means (a) any equity contribution (whether
constituting a contribution to the capital of MCC by Holdings or the purchase of
additional equity interests in MCC by Holdings) received in cash and designated
at the time the same is made by a senior financial officer of MCC as a “Capital
Expenditure Contribution” for purposes of this Agreement or (b) any equity
contribution (whether constituting a contribution to the capital of the Borrower
by MPG Holdings or the purchase of additional equity interests in the Borrower
by MPG Holdings) received in cash and designated at the time the same is made by
a senior financial officer of MCC as a “Capital Expenditure Contribution” for
purposes of this Agreement.
 
“Capital Expenditures” means, for any period, expenditures (including, without
limitation, the aggregate amount of Capital Lease Obligations incurred during
such period, but excluding interest capitalized during such period in respect of
Indebtedness incurred to finance the acquisition or construction of fixed
assets, plant and equipment) made by MCC, the Borrower or any of their
respective Subsidiaries to acquire or construct fixed assets, plant and
equipment (including renewals, improvements and replacements) during such period
computed in accordance with GAAP.  Notwithstanding the foregoing, the following
shall be excluded from Capital Expenditures (a) any acquisition permitted under
Section 6.01(c)(iv), (b) any Investment permitted under Section 6.04(e), (c) the
cost of any repair or replacement of any Property that is the subject of a
Casualty Event, (d) any reinvestment of the Net Proceeds of a Disposition
pursuant to Section 2.08(b)(i), and (e) any acquisition of any Property
permitted hereunder that is leased by MCC, the Borrower or any of their
respective Subsidiaries as of the Existing Credit Agreement Effective Date.
 
“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP (including Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board), and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP (including such Statement No. 13).
 
“Cash and Cash Equivalents” means, as at any date of determination thereof for
MCC, the Borrower and their respective Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP as if the
Borrower and its Subsidiaries were Subsidiaries of MCC), the aggregate amount of
all cash (including, without limitation, balances held in operating deposit
accounts) and all Liquid Investments held by MCC, the Borrower and their
respective Subsidiaries on such date.

 
-4-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Cash Flow” means, for any period, the sum, for MCC, the Borrower and their
respective Subsidiaries (determined on a consolidated basis without duplication
in accordance with GAAP as if the Borrower and its Subsidiaries were
Subsidiaries of MCC), of the following:  (a) net operating income for such
period, calculated before federal, state and local income taxes, Interest
Expense, extraordinary and unusual items (other than any one-time charges
related to start-up expenses for the shared services center and business and
technology platform), income or loss attributable to equity in Affiliates of MCC
and the Borrower and Other Income, it being understood that the first $1,000,000
of Other Rental Income for any period shall be included in “net operating
income”, plus (b) non-cash items for such period, including, without limitation,
depreciation and amortization, impairment charges with respect to goodwill and
other intangibles, unrealized gains or losses on financial instruments (such as
contemplated by FAS 133), non-cash financing losses on the extinguishment of
debt and the non-cash portion of post-retirement benefits (to the extent
deducted in determining net operating income), plus (c) non-recurring cash
severance charges for such period not exceeding $5,000,000 in the aggregate
during the period commencing on July 1, 2008 through the term of this Agreement,
plus (d) non-recurring restructuring charges related to the capital structure of
MCC, the Borrower, or their respective Subsidiaries, including those fees,
expenses, and charges incurred in connection with this Agreement, the
Contribution Agreement, the 2003 Senior Subordinated Notes Refinancing
Documents, the reorganization of the corporate structure of MCC, the Borrower,
and their respective Subsidiaries in 2009, and all negotiations and transactions
related thereto .  MCC, the Borrower and their respective Subsidiaries shall be
permitted to add back for any period ending on or prior to December 31, 2006, up
to $2,500,000 of hurricane related expenses and losses (including lost
revenue).  In determining “net operating income” for any period, there shall be
excluded from expenses the aggregate amount of Special Deferred Compensation for
such period.
 
Notwithstanding the foregoing, in determining Cash Flow as at any date with
respect to any period, appropriate adjustments shall be made to take into
account the effect of any acquisition or Disposition during such period (or
thereafter through such date) involving aggregate consideration in excess of
$1,000,000, as if such acquisition or Disposition had occurred on the first day
of such period.
 
“Cash Flow Ratio” means, as at any date of determination thereof, the ratio of
(i) Total Indebtedness as at such date to (ii) Cash Flow for the period of four
fiscal quarters ending on or most recently ended prior to such date.
 
“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Tranche A Term Loans,
Tranche B Term Loans or Tranche C Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Tranche A Term Loan
Commitment, Tranche B Term Loan Commitment or Tranche C Term Loan Commitment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 
-5-

--------------------------------------------------------------------------------

Table of Contents

 
“Commitment” means a Term Loan Commitment.
 
“Conforming Plan” means a confirmed pre-packaged plan of reorganization under
chapter 11 of title 11 of the United States Bankruptcy Code, 11 U.S.C.
§§101-1532 that is consistent in all respects with the Restructuring Term Sheet.
 
“Contribution Agreement” means that certain Contribution Agreement, dated as of
August 7, 2009, among Outdoor Holding, Magic and FMO Holdings, LLC.
 
“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.
 
“Disposition” means any sale, assignment, transfer or other disposition of any
Property (whether now owned or hereafter acquired) by MCC, the Borrower or any
of their respective Subsidiaries to any Person, including any Casualty Event,
but excluding any sale, assignment, transfer or other disposition of (a) any
Property sold or disposed of in the ordinary course of business and on ordinary
business terms and (b) any Property in an aggregate amount of less than
$1,000,000.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means as to any Person any Subsidiary of such Person that
is not organized in a jurisdiction outside of the United States of America.
 
“Environmental Claim” means, with respect to any Person, (a) any written or oral
notice, claim, demand or other communication (collectively, a “claim”) by any
other Person alleging or asserting such Person’s liability for investigatory
costs, cleanup costs, governmental response costs, damages to natural resources
or other Property, personal injuries, fines or penalties arising out of, based
on or resulting from (i) the presence, or Release into the environment, of any
Hazardous Material at any location, whether or not owned by such Person, or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law.  The term “Environmental Claim” shall include, without
limitation, any claim by any governmental authority for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the presence of Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment, and any Lien
filed against any property covered by any Mortgage.
 
“Environmental Laws” means any and all present and future Federal, state, local
and foreign laws, rules or regulations, and any orders or decrees, in each case
as now or hereafter in effect, relating to the regulation or protection of human
health, safety or the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, including, without
limitation, ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or toxic or hazardous substances or wastes.
 
“Equity Contributions” means (a) any equity contribution (whether constituting a
contribution to the capital of MCC by Holdings or the purchase of additional
equity interests in MCC by Holdings) received in cash and designated at the time
the same is made by a senior financial officer of MCC as an “Equity
Contribution” for purposes of this Agreement, which designation shall be set
forth in a notice to such effect delivered by MCC to the Administrative Agent,
or (b) any equity contribution (whether constituting a contribution to the
capital of the Borrower by MPG Holdings or the purchase of additional equity
interests in MCC by MPG Holdings) received in cash and designated at the time
the same is made by a senior financial officer of MCC as an “Equity
Contribution” for purposes of this Agreement, which designation shall be set
forth in a notice to such effect delivered by MCC to the Administrative Agent.

 
-6-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Equity Issuance” means (a) any issuance or sale by MCC, the Borrower or any of
their respective Subsidiaries after the First Restatement Date of (i) any of its
capital stock, (ii) any warrants or options exercisable in respect of its
capital stock (other than any warrants or options issued to directors, officers
or employees of MCC, the Borrower or any of their respective Subsidiaries
pursuant to employee benefit plans established in the ordinary course of
business and any capital stock of MCC issued upon the exercise of such warrants
or options) or (iii) any other security or instrument representing an equity
interest (or the right to obtain any equity interest) in MCC, the Borrower or
any of their respective Subsidiaries or (b) the receipt by MCC, the Borrower or
any of their respective Subsidiaries after the Effective Date of any capital
contribution (whether or not evidenced by any equity security issued by the
recipient of such contribution); provided that Equity Issuance shall not include
(w) any reimbursement of the costs of any Special Deferred Compensation
described in clause (a) of the definition of such term in this Section, (x) the
first $50,000,000 of Equity Contributions received after the date hereof or
(y) the first $100,000,000 of Capital Expenditure Contributions received after
the date hereof .
 
“Equity Rights” means, with respect to any Person, any outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders’ or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with MCC or the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by MCC, the Borrower or any of their respective ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by MCC, the Borrower or any of their
respective ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by MCC, the Borrower or any of their
respective ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
MCC, the Borrower or any of their respective ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from MCC, the Borrower or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 
-7-

--------------------------------------------------------------------------------

Table of Contents

 
“Escrow Agent” means Computershare Trust Company, N.A., as the escrow agent
under the Escrow Agreement.
 
“Escrow Agreement” means that certain Escrow Agreement, dated as of October 15,
2009, by and among the Borrower, those holders or investment advisors of the
2003 Senior Subordinated Notes signatory thereto, MPG Holdings, MCC, MPG
Revolver Holdings, LLC, and Computershare Trust Company, N.A., as Escrow Agent,
as such agreement may be amended, modified or supplemented from time to time
with the approval of the Administrative Agent.
 
“Event of Default” means, (i) prior to the Tranche A Payoff Date, the occurrence
of any one of the events described in clauses (a) through (s) in Article VII and
(ii) on and after the Tranche A Payoff Date, a Tranche B/C Event of Default.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.16(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.14(e), except to the extent that such Foreign Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a).
 
“Existing Credit Agreement” has the meaning assigned to such term in the
introductory paragraph to this Agreement.
 
“Existing Credit Agreement Effective Date” means December 14, 2005
 
“Fairway” means MCC Outdoor, LLC or any successor thereof.
 
“Fairway Contribution” means the contribution by Outdoor Holding of its interest
in the equity of Fairway to FMO Holdings, LLC.
 
“Fairway Release” means (a) the release of Fairway as a guarantor and a grantor
under the Existing Security Agreement and the release of the Administrative
Agent’s Liens on the Property of Fairway, each by virtue of the execution and
delivery of the Security and Guarantee Agreement and (b) the release of the
Administrative Agent’s Lien on the equity of Fairway by virtue of the
consummation of the Fairway Contribution and the execution and delivery of the
Security and Guarantee Agreement.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 
-8-

--------------------------------------------------------------------------------

Table of Contents

 
“First Extended Maturity Date” means the earlier of (a) April 15, 2012, and (b)
the date on which the Loans shall become due and payable in full hereunder
whether by acceleration or otherwise.
 
“First Restatement Date” means October 15, 2009.
 
“Fiscal Quarter” means each fiscal quarter of MCC and the Borrower,
respectively.  The “first” Fiscal Quarter in any fiscal year shall be the Fiscal
Quarter ending on or nearest to March 31 in such year, the “second” Fiscal
Quarter in any fiscal year shall be the Fiscal Quarter ending on or nearest to
June 30 in such year, the “third” Fiscal Quarter in any fiscal year shall be the
Fiscal Quarter ending on or nearest to September 30 in such year, and the
“fourth” Fiscal Quarter in any fiscal year shall be the Fiscal Quarter ending on
or nearest to December 31 in such year, in each case as provided in
Section 1.04(d).
 
“Fixed Charge Coverage Ratio” means, as at any date of determination, the ratio
of (a) Cash Flow for the period of four fiscal quarters ending on or most
recently ended prior to such date to (b) the sum (without duplication) of (i)
all regularly scheduled payments or regularly scheduled mandatory prepayments of
principal of any other Indebtedness made during such period (including the Term
Loans and the principal component of any payments in respect of Capital Lease
Obligations, but excluding, (v) any prepayments pursuant to Section 2.08, (w)
any Indebtedness of the type described in clause (c) or (f) of the definition of
such term in this Section 1.01, except to the extent MCC, the Borrower and their
respective Subsidiaries have made payments in respect of the principal thereof
during such period, (x) the final installment of principal of any Indebtedness
permitted hereunder that is secured by the aircraft assets of MCC, the Borrower
and their respective Subsidiaries, (y) any payments on Intercompany Indebtedness
and (z) for any such period of four fiscal quarters ending on December 31, 2008,
March 31, 2009, June 30, 2009 or September 30, 2009, any payments of principal
made by the Borrower pursuant to Section 2.07(a)(ii)) plus (ii) all Interest
Expense (excluding PIK Interest) for such period plus (iii) income taxes for
such period (excluding, however, taxes attributable to (1) any Disposition to
the extent proceeds with respect to such Disposition are not included in Cash
Flow and (2) Indebtedness repurchased) plus (iv) Restricted Payments made in
cash during such period plus (v) Capital Expenditures for such period, excluding
(x) Capital Expenditures funded by Capital Expenditure Contributions made during
the twelve month period ending on or most recently ended prior to such date (as
contemplated by the definition of such term in this Section 1.01) and
(y) Capital Expenditures related to start-up expenses for the shared services
center and business and technology platform, provided that (i) the aggregate
amount of such charges and expenses that may be so excluded shall not exceed
$7,500,000 for any period ending on or before December 31, 2006 and (ii) no such
charges and expenses may be excluded for any period ending after December 31,
2006.
 
“Fixed Rate Loans” means Loans accruing interest at the Tranche A Fixed Rate,
the Tranche B Fixed Rate or the Tranche C Fixed Rate.
 
 “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with the last sentence of
Section 1.04(a), are to be used in making the calculations for purposes of
determining compliance with this Agreement.
 
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 
-9-

--------------------------------------------------------------------------------

Table of Contents

 
“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.
 
“Guarantors” means MCC and each Subsidiary Guarantor.
 
“Hazardous Material” means, collectively, (a) any petroleum or petroleum
products, flammable explosives, radio­active materials, friable asbestos, urea
formaldehyde foam insulation, and transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls (PCB’s), (b) any chemicals
or other materials or substances which are now or hereafter become defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous wastes”, “restricted hazardous
wastes”, “toxic substances”, “toxic pollutants”, “contaminants”, “pollutants” or
words of similar import under any Environmental Law and (c) any other chemical
or other material or substance, exposure to which is now or hereafter
prohibited, limited or regulated under any Environmental Law.
 
“Holdings” means Morris Communications Holding Company, LLC, a Georgia limited
liability company.
 
“Holdings Pledge Agreement” means that certain Pledge Agreement, dated as of
December 14, 2005, between Holdings and the Administrative Agent.
 
“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
under­standing or agreement, contingent or otherwise, to repurchase such
Property from such Person); (b) obligations of such Person to pay the deferred
purchase or acquisition price of Property or services, other than (i) trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business and (ii) without limiting the
foregoing, trade accounts payable with respect to the purchase card line of
credit established by JPMCB in favor of MCC; (c) Indebtedness of others secured
by a Lien on the Property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person, excluding, if such
Person is the lessee of Property (whether pursuant to an operating lease or
capital lease), Liens on such Property securing Indebtedness of the lessor;
(d) obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for
account of such Person; (e) Capital Lease Obligations of such Person; and (f)
Indebtedness of others Guaranteed by such Person to the extent of the amount of
such Indebtedness that such Person has agreed to Guarantee.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.

 
-10-

--------------------------------------------------------------------------------

Table of Contents

 
“Indenture” means that certain Indenture, dated as of August 7, 2003 (as amended
by that certain First Supplement to Indenture, dated as of July 20, 2004, and as
further amended or otherwise modified from time to time in accordance with the
terms hereof), by and among Borrower and Morris Finance, as issuers, the
guarantors party thereto, and Wilmington Trust, N.A., as successor trustee.
 
“Indenture Change of Control” has the meaning assigned to such term in
Section 2.08(b)(iii).
 
“Indenture Forbearance” means that certain Forbearance Agreement, dated as of
February 26, 2009, by and among the Borrower, Morris Finance, the guarantors
party to the Indenture, and certain holders of 2003 Senior Subordinated Notes
representing more than 80% of the aggregate principal amount of the 2003 Senior
Subordinated Notes outstanding, as amended through the First Restatement Date
and as may be further amended from time to time in accordance with the terms
hereof or with the consent of the Administrative Agent.
 
“Indenture Forbearance Termination Date” has the meaning assigned to such term
in Section 1.05(d).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Initial Cash on Hand” means an amount calculated as being the “Initial Cash on
Hand” as of the 2003 Senior Subordinated Notes Refinancing Effective Date,
pursuant to the requirements of  the Restructuring Term Sheet or, if different,
the Plan Support Agreement.
 
“Initial Loan Maturity Date” means the earlier of (a) October 15, 2011, and (b)
the date that the Loans shall become due and payable in full hereunder whether
by acceleration or otherwise.
 
“Intercompany Indebtedness” means Indebtedness of any Loan Party owing to MCC,
the Borrower or any Subsidiary of MCC or the Borrower.
 
“Intercreditor Agreement” means an Intercreditor Agreement in the form of
Exhibit C attached hereto to be entered into between the Trustee and the
Administrative Agent on the 2003 Senior Subordinated Notes Refinancing Effective
Date.
 
“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Cash Flow for the period of four fiscal quarters ending on or most
recently ended prior to such date to (b) Interest Expense for such period,
provided, however, for purposes of calculating the Interest Coverage Ratio,
Interest Expense shall exclude PIK interest.
 
“Interest Expense” means, for any period, the sum, for Holdings (but not any
Subsidiaries thereof) and MCC, the Borrower and their respective Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP
as if the Borrower and its Subsidiaries were Subsidiaries of MCC), of the
following:  (a) all interest in respect of Indebtedness accrued or capitalized
during such period (whether or not actually paid during such period, but
excluding fees, commissions, purchase price payments or other costs in respect
of any Interest Rate Protection Agreement and excluding also any Indebtedness of
the type described in clause (c) or (f) of the definition of such term in this
Section 1.01, except to the extent MCC, the Borrower and their respective
Subsidiaries have made payments in respect of interest thereof during such
period) plus (b) the net amounts payable (or minus the net amounts receivable)
under Interest Rate Protection Agreements accrued during such period (whether or
not actually paid or received during such period) plus (c) the aggregate amount
of fees or commissions paid in respect of letters of credit (other than
commercial letters of credit) during such period.  Notwithstanding the
foregoing, “Interest Expense” shall exclude any amount paid or amortized during
any period in respect of up-front fees arising in connection with the incurrence
of Indebtedness.

 
-11-

--------------------------------------------------------------------------------

Table of Contents

 
Interest Expense as at any date for any period will be adjusted on a pro forma
basis to take into account the effect of any acquisition or Disposition during
such period (or after such period through such date) involving aggregate
consideration in excess of $1,000,000, as if such acquisition or Disposition
(and any related incurrence or prepayment of Indebtedness) had occurred on the
first day of such period.
 
“Interest Payment Date” means (a) (i) in the case of the Tranche A Term Loans,
the last day of each calendar month commencing on the first such day to occur
after the First Restatement Date and (ii) in the case of the Tranche B Term
Loans and the Tranche C Term Loans, on the last day of each calendar quarter and
(b) in the case of all Loans the final maturity date  applicable thereto or the
prepayment in full of the Loans.
 
“Interest Rate Protection Agreement” means, for any Person, an interest rate
swap, cap or collar agreement or similar arrangement between such Person and one
or more financial institutions providing for the transfer or mitigation of
interest risks either generally or under specific contingencies.
 
“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of Property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
Property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding 180 days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the entering into of any Guarantee of, or other contingent obligation with
respect to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, loaned or extended to such
Person; or (d) the entering into of any Interest Rate Protection Agreement.
 
“JPMCB” has the meaning assigned to such term in the introductory paragraph to
this Agreement.
 
“Lenders” means, collectively, (a) the Term Loan Lenders listed on Schedule I
and (b) any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
 
“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property.  For
purposes of this Agreement and the other Loan Documents, a Person shall be
deemed to own subject to a Lien any Property that it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement (other than an
operating lease) relating to such Property.
 
“Liquid Investments” means:  (a) direct obligations of the United States of
America, or of any agency thereof, or obligations guaranteed as to principal and
interest by the United States of America, or of any agency thereof, in either
case maturing not more than 180 days from the date of acquisition thereof;
(b) certificates of deposit issued by any Lender, or by any bank or trust
organized under the laws of the United States of America or any state thereof
and having capital, surplus and undivided profits of at least $500,000,000, in
each case maturing not more than 180 days from the date of acquisition thereof;

 
-12-

--------------------------------------------------------------------------------

Table of Contents

 
(c) certificates of deposit issued by any Eligible Foreign Bank maturing not
more than 180 days from the date of acquisition thereof (for purposes hereof,
“Eligible Foreign Bank” means any bank organized under the laws of any member of
the Organization for Economic Cooperation and Development, the long-term debt
securities of which are rated A or better by Standard & Poor’s Ratings Group, a
Division of McGraw Hill, Inc. or A2 or better by Moody’s Investors Service,
Inc.); (d) certificates of deposit issued by any bank (other than a bank
described in clause (b) or (c) above) not to exceed $1,000,000 in the aggregate
at any time outstanding; and (e) commercial paper rated A-1 or better or P-1 by
Standard & Poor’s Ratings Group, a Division of McGraw Hill, Inc. or Moody’s
Investors Service, Inc., respectively, maturing not more than 90 days from the
date of acquisition thereof.
 
“Loan Documents” means, collectively, this Agreement, the Security Documents,
the Transfer Documents, the Intercreditor Agreement and each other document or
instrument now or hereafter executed and delivered by any Obligor in connection
with, pursuant to or relating to this Agreement, and any and all amendments,
modifications and supplements to, and restatements, assignments and
reaffirmations of, any of the foregoing.
 
“Loan Maturity Date” means (i) with regard to the Tranche A Term Loan, the
Tranche A Maturity Date, (ii) with regard to the Tranche B Term Loan, the
Tranche B Maturity Date, and (iii) with regard to the Tranche C Term Loan, the
Tranche C Maturity Date.
 
“Loan Parties” means, collectively, the Borrower and the Guarantors.
 
“Loans” means the loans continued by the Lenders to the Borrower pursuant to
this Agreement.
 
“Magic” means Magic Media, Inc.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.
 
“Material Adverse Effect” means a material adverse effect on (a) the
consolidated financial condition, operations, business or prospects of MCC, the
Borrower and their respective Subsidiaries or the Newspaper Entities taken as a
whole, (b) the ability of any Obligor to perform its obligations under any of
the Basic Documents to which it is a party, (c) the validity or enforceability
of any of the Basic Documents, (d) the rights and remedies of the Lenders and
the Administrative Agent under any of the Basic Documents or (e) the timely
payment of the principal of or interest on the Loans or other amounts payable in
connection therewith.
 
“MCC” has the meaning assigned to such term in the introductory paragraph to
this Agreement.
 
“MCC Change in Control” means:
 
(a)  (i) Pesto shall cease to own at least 65% of the equity interests of Questo
(or shall cease to own at least 65% of the aggregate voting power of Holdings),
(ii) Pesto directly (or Questo indirectly) shall cease to own at least 65% of
the equity interests of Holdings (or shall cease to own at least 65% of the
aggregate voting power of Holdings), (iii) MCC shall cease to be a direct Wholly
Owned Subsidiary of Holdings or (iv) Holdings shall grant any Lien on the
ownership interests held by it in MCC (other than any Lien pursuant to the
Holdings Pledge Agreement); or

 
-13-

--------------------------------------------------------------------------------

Table of Contents

 
(b)  An aggregate of at least 51% of the issued and outstanding shares of stock
(of each class) of Questo shall cease to be owned, collectively, by (i)
William S. Morris III, his spouse, his children or his grandchildren, (ii) a
trust for the benefit of William S. Morris III, his spouse, his children or his
grandchildren, which trust is under the control of William S. Morris III, his
spouse, his children or his grandchildren or (iii) a partnership, corporation or
limited liability company which is controlled by (and the equity interests in
which are owned by) William S. Morris III, his spouse or his children or his
grandchildren or their spouses or by a trust referred to in the foregoing
clause.
 
“MCC Yield Maintenance Agreement” has the meaning assigned to such term in
Section 2.09(a).
 
“Mediacom” means Mediacom Communications Corporation, a Delaware corporation.
 
“Morris Finance” means Morris Publishing Finance Co., a Georgia corporation.
 
“Mortgages” means, collectively, one or more instruments of Mortgage, Deeds of
Trust, Assignment of Rents, Security Agreement and Fixture Filing executed by an
Obligor in favor of the Administrative Agent and the Lenders (or in favor of a
trustee for the benefit of the Administrative Agent and the Lenders) and
covering the properties and leasehold interests identified in Schedule VI that
are to be subject to the Lien of a Mortgage and any other mortgage, deed of
trust, deed to secure debt or any other agreement evidencing a real property
security interest in favor of the Lenders delivered in connection with the Loan
Documents.
 
“MPG Cash Flow” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following:  (a) net operating income for such
period, calculated before federal, state and local income taxes, Interest
Expense, extraordinary and unusual items (other than any one-time charges
related to start-up expenses for the shared services center and business and
technology platform), income or loss attributable to equity in Affiliates of the
Borrower and Other Income, it being understood that the first $1,000,000 of
Other Rental Income for any period shall be included in “net operating income”,
plus (b) non-cash items for such period, including, without limitation,
depreciation and amortization, impairment charges with respect to goodwill and
other intangibles, unrealized gains or losses on financial instruments (such as
contemplated by FAS 133), non-cash financing losses on the extinguishment of
debt and the non-cash portion of post-retirement benefits (to the extent
deducted in determining net operating income), plus (c) non-recurring cash
severance charges for such period not exceeding $5,000,000 in the aggregate
during the period commencing on July 1, 2008 through the term of this Agreement,
plus (d) non-recurring restructuring charges related to the capital structure of
the Borrower or its Subsidiaries, including those fees, expenses, and charges
incurred in connection with this Agreement, the Contribution Agreement, the 2003
Senior Subordinated Notes Refinancing Documents, the reorganization of the
corporate structure of Borrower and its Subsidiaries in 2009, and all
negotiations and transactions related thereto.  In determining “net operating
income” for any period, there shall be excluded from expenses the aggregate
amount of Special Deferred Compensation for such period.
 
Notwithstanding the foregoing, in determining MPG Cash Flow as at any date with
respect to any period, appropriate adjustments shall be made to take into
account the effect of any acquisition or Disposition during such period (or
thereafter through such date) involving aggregate consideration in excess of
$1,000,000, as if such acquisition or Disposition had occurred on the first day
of such period.]
 
“MPG Consolidated Surplus Cash Flow” means, for any period, an amount (if
positive) equal to: (i) MPG Cash Flow for such period plus an amount equal to
any decrease in MPG Consolidated Working Capital

 
-14-

--------------------------------------------------------------------------------

Table of Contents

 
during such period, minus (ii) the sum, without duplication, of the amounts for
such period of  (a) voluntary and scheduled repayments of Total Senior
Indebtedness of the Borrower and its Subsidiaries, (b) Capital Expenditures of
the Borrower and its Subsidiaries (net of any proceeds of (y) any related
financings with respect to such expenditures and (z) any sales of assets used to
finance such expenditures), (c) cash interest expense of the Borrower and its
Subsidiaries, (d) provisions for current taxes based on income of the Borrower
and its Subsidiaries and payable in cash with respect to such period and (e) an
amount equal to any increase in MPG Consolidated Working Capital during such
period.
 
“MPG Consolidated Working Capital” means, as at any date of determination, the
excess of (a) the total assets of the Borrower and its Subsidiaries on a
consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding Cash and Cash Equivalents, over (b) the total
liabilities of the Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
 
“MPG Holdings” means MPG Newspaper Holding, LLC, a Georgia limited liability
company.
 
“MPG Holdings Pledge Agreement” means that certain Pledge Agreement dated as of
January 28, 2009 between MPG Holdings, Shivers and the Administrative Agent.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any Disposition or Equity Issuance, the
aggregate amount of all cash payments received by MCC, the Borrower and their
respective Subsidiaries directly or indirectly in connection with such
Disposition or Equity Issuance; provided that (i) such Net Proceeds shall be net
of (x) the amount of any legal, title and recording tax expenses, commissions
and other fees and expenses paid by MCC, the Borrower and their respective
Subsidiaries in connection with such Disposition or Equity Issuance and (y) any
Federal, state and local income or other taxes estimated to be payable by MCC,
the Borrower and their respective Subsidiaries as a result of such Disposition
or Equity Issuance (but only to the extent that such estimated taxes are in fact
paid pursuant to the Tax Consolidation Agreements when due pursuant to the
provisions thereof) and (ii) such Net Proceeds shall be net of any repayments by
MCC, the Borrower or any of their respective Subsidiaries of Indebtedness to the
extent that (x) such Indebtedness is secured by a Lien on the Property that is
the subject of such Disposition or Equity Issuance and (y) such Indebtedness is
in fact repaid upon the consummation of the purchase of such Property.
 
“Newspaper Entities” means, collectively, the Borrower and its Subsidiaries.
 
“Noteholder Consent Documents” means (a) that certain letter agreement, dated
the date hereof, among FMO Holdings, LLC, the Administrative Agent, the
Borrower, Morris Publishing Finance Co., and the Holders party to the
Restructuring Term Sheet and (b) that certain letter agreement regarding the
Indenture, dated the date hereof..
 
“Obligors” means, collectively, the Borrower, the Guarantors, Holdings, Shivers
and MPG Holdings.
 
“Operating Agreement” means the Operating Agreement dated October 26, 2001 for
MCC, as modified and supplemented and in effect from time to time.

 
-15-

--------------------------------------------------------------------------------

 

 
“Other Income” means, for any period, collectively, (i) Other Investment Income
for such period and (ii) to the extent exceeding $1,000,000, Other Rental Income
for such period.
 
“Other Investment Income” means, for any period, the sum for the Borrower
and  its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the aggregate amount of cash dividends and cash
interest received by the Borrower and its Subsidiaries during such period in
respect of Investments in preferred and common stock and notes and other debt
securities (including, without limitation, Cash and Cash Equivalents) held
by  the Borrower and  its Subsidiaries.
 
“Other Rental Income” means, for any period, the sum for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of all income received by the Borrower and its
Subsidiaries during such period in respect of the leasing or subleasing of real
property owned or leased by the Borrower or its Subsidiaries.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
“Outdoor Holding” means MCC Outdoor Holding, LLC.
 
“Pari Passu Intercreditor Agreement” means any agreement entered into with
respect to the 2003 Senior Subordinated Notes Refinancing that is binding on the
Tranche B Term Loan Lenders or the Tranche C Term Loan Lenders that establishes
agreements with respect to the relative priority of payment and collateral
sharing with respect to the Tranche B Term Loans, the Tranche C Terms Loans, and
the 2003 Senior Subordinated Refinanced Notes, as applicable.
 
“Participant” has the meaning assigned to such term in Section 9.04(e).
 
“Payment Blockage Notice” has the meaning assigned to such term in the
Indenture.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pesto” means Pesto, Inc., a Georgia corporation.
 
“PIK Interest” means interest on any Indebtedness that in lieu of being paid in
cash is added to the principal balance of such Indebtedness.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Plan Support Agreement” means that certain Plan Support Agreement contemplated
by the Restructuring Term Sheet.

 
-16-

--------------------------------------------------------------------------------

Table of Contents

 
“Pledge Agreement” means collectively, the Holdings Pledge Agreement and the MPG
Holdings Pledge Agreement and any other pledge agreements executed from time to
time pursuant hereto.
 
“Prior Administrative Agent” means the Administrative Agent party to the
Existing Credit Agreement prior to the First Restatement Date.
 
“Prior Lenders” means the lenders party to the Existing Credit Agreement prior
to the First Restatement Date.
 
“Property” means any right or interest in or to property of any kind whatsoever
and whether tangible or intangible.
 
 “Questo” means Questo, Inc., a Georgia corporation.
 
“Refinanced Indenture” means that certain Indenture, dated on or around the 2003
Senior Subordinated Notes Refinancing Effective Date in connection with the 2003
Senior Subordinated Refinanced Notes (as amended or otherwise modified from time
to time in accordance with the terms hereof), by and among the Borrower and
Morris Finance, as issuers, the guarantors party thereto, and Wilmington Trust,
N.A., as successor trustee.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including, without limitation, the movement of Hazardous
Materials through ambient air, soil, surface water, ground water, wetlands, land
or subsurface strata.
 
“Required Lenders” means at any time on or prior to the Tranche A Payoff Date,
Lenders having Tranche A Term Loans representing at least a majority of the sum
of the total Tranche A Term Loans at such time.  References herein to the
Required Lenders of any Class shall refer to the Lenders of such Class holding
at least a majority of the sum of the total Loans of such Class at such time.
 
“Restricted Payment” means, collectively, (a) all distributions of MCC, the
Borrower and their respective Subsidiaries (in cash, Property or obligations)
on, or other payments or distributions on account of, or the setting apart of
money for a sinking or other analogous fund for, or the purchase, redemption,
retirement or other acquisition of, any portion of any ownership interest in
MCC, the Borrower or any of their respective Subsidiaries or of any warrants,
options or other rights to acquire any such ownership interest (or to make any
payments to any Person, such as “phantom stock” payments, where the amount
thereof is calculated with reference to fair market or equity value of MCC, the
Borrower or any of their respective Subsidiaries) and (b) any payments made by
MCC or the Borrower to any holders of any equity interests in MCC or the
Borrower that are designed to reimburse such holders for the payment of any
Taxes attributable to the operations of MCC, the Borrower and their respective
Subsidiaries.
 
“Restructuring Term Sheet” means the Restructuring Term Sheet, dated September
23, 2009, among the Borrower, the Subsidiaries of the Borrower that are
Subsidiary Guarantors, and the holders of the 2003 Senior Subordinated Notes
party thereto, attached hereto as Exhibit B, as supplemented on or prior to the
date hereof, and as such agreement sheet may be further amended, modified or
supplemented from time to time with the written approval of the Administrative
Agent.

 
-17-

--------------------------------------------------------------------------------

Table of Contents

 
“RSA” means RSA FMO Holdings, LLC.
 
“Second Extended Maturity Date” means the earlier of (a) October 15, 2012 and
(b) the date that the Loans shall become due and payable in full hereunder
whether by acceleration or otherwise.
 
“Security and Guarantee Agreement” means that certain Amended and Restated
Security and Guarantee Agreement, dated as of the First Restatement Date, by and
among the Loan Parties and the Administrative Agent.
 
“Security Documents” means, collectively, the Security and Guarantee Agreement,
the Mortgages, the Pledge Agreement, and any other collateral agreement,
intercreditor agreement, license or sub-license agreement or account control
agreement delivered in connection with the Loan Documents, and all Uniform
Commercial Code financing statements required by such documents to be filed with
respect to the security interests in personal property and fixtures created
pursuant to such documents, and any and all amendments, modifications and
supplements to, and restatements, assignments and reaffirmations of, any of the
foregoing.
 
“Senior Cash Flow Ratio” means, as at any date of determination thereof, the
ratio of (i) Total Senior Indebtedness as at such date to (ii) Cash Flow for the
period of four fiscal quarters ending on or most recently ended prior to such
date.
 
“Shivers” means Shivers Trading & Operating Company, a Georgia corporation.
 
“Special Deferred Compensation” means deferred compensation paid to senior
officers and other executive employees of MCC, the Borrower and any of their
respective Subsidiaries to the extent (a) paid by MCC or the Borrower in cash
and concurrently reimbursed in cash by Shivers, Pesto, MPG Holdings or another
Affiliate of MCC or the Borrower (not including MCC, the Borrower or any of
their respective Subsidiaries), (b) paid by MCC through the delivery of shares
of Class A Common Stock of Mediacom or (c) paid in cash (or through the delivery
of shares of Class A Common Stock of Mediacom) by Shivers or MPG Holdings or
another Affiliate of MCC or the Borrower (not including MCC, the Borrower or any
of their respective Subsidiaries), but treated as an expense of MCC, the
Borrower and their respective Subsidiaries that is offset by a deemed capital
contribution to MCC, the Borrower and their respective Subsidiaries by such
Affiliate.
 
“Specified Defaults” has the meaning assigned to such term in Section 1.05(d).
 
“Subordinated Indebtedness” means, collectively, (a) Indebtedness of the the
Borrower and its Subsidiaries in respect of the 2003 Senior Subordinated Notes,
(b) upon the issuance thereof, Indebtedness of the Borrower and its Subsidiaries
in respect of the 2003 Senior Subordinated Refinanced Notes, and (c) other
Indebtedness that is subordinated to the obligations of the Obligors under this
Agreement and the other Loan Documents.
 
“Subsidiary” means, for any Person, any corporation, limited liability company,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, limited liability company, partnership or other
entity (irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, limited liability
company, partnership or other entity shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 
-18-

--------------------------------------------------------------------------------

Table of Contents

 
“Subsidiary Guarantors” means, collectively, (i) each of the Subsidiaries of MCC
and the Borrower contemplated to be signatories, as “Subsidiary Guarantors” to
the Security and Guarantee Agreement, and (ii) each other Subsidiary of MCC or
the Borrower that becomes a party to the Security and Guarantee Agreement as
contemplated by Section 5.08.
 
“Tax Consolidation Agreements” means, collectively, the respective tax
consolidation agreements dated as of August 7, 2003 between (a) MCC, Holdings
and Shivers and (b) the Borrower, MCC and Shivers, as amended to include Questo,
Pesto and MPG Holdings.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term” means, when used in reference to any Loan or Borrowing, refers to whether
the Class of such Loan or Borrowing is  made or continued pursuant to
Section 2.01(b).
 
“Term Loan Commitments” means, collectively, the Tranche A Term Loan
Commitments, the Tranche B Term Loan Commitments and the Tranche C Term Loan
Commitments.
 
“Term Loan Lenders” means, collectively, the Tranche A Term Loan Lenders, the
Tranche B Term Loan Lenders and the Tranche C Term Loan Lenders.
 
“Total Indebtedness” means, as at any date, the sum of all Indebtedness at such
date for Holdings (but not any Subsidiaries thereof), MCC, the Borrower and
their respective Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP as if the Borrower and its Subsidiaries were
Subsidiaries of MCC).
 
“Total Senior Indebtedness” means, as at any date, the sum of all Indebtedness
at such date of MCC, the Borrower and their respective Subsidiaries (determined
on a consolidated basis without duplication in accordance with GAAP as if the
Borrower and its Subsidiaries were Subsidiaries of MCC), excluding, however, the
2003 Senior Subordinated Notes and the 2003 Senior Subordinated Refinanced
Notes.
 
“Tranche A Fixed Rate” means (a) prior to October 15, 2011, a rate per annum
equal to 15%, (b) on and after October 15, 2011, but prior to April 15, 2012, a
rate per annum equal to 17.5% and (c) thereafter, a rate per annum equal to 20%.
 
“Tranche A Maturity Date” means the earlier of (a) the Initial Loan Maturity
Date, as it may be extended pursuant to Section 2.11, and (b) the date on which
the 2003 Senior Subordinated Notes Refinancing Documents require that the
Tranche A Term Loan be refinanced.
 
 “Tranche A Payoff Date” means the date on which the (i) Tranche A Term Loans
shall have been indefeasibly paid in full and (ii) all other obligations owing
under the Loan Documents to Tranche Manager, LLC, as Administrative Agent, shall
have been indefeasibly paid in full.
 
“Tranche A Term Loan” has the meaning assigned to such term in Section 2.01(b).
 
“Tranche A Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make or continue one or more Tranche A
Term Loans hereunder on the First Restatement Date, expressed as an amount
representing the maximum aggregate principal amount of the Tranche A Term Loans
to be made by such Lender hereunder.  The initial amount of each Lender’s
Tranche A Term Loan Commitment is set forth on Schedule I, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Tranche A
Term Loan Commitment, as applicable.

 
-19-

--------------------------------------------------------------------------------

Table of Contents
 
 
“Tranche A Term Loan Lender” means a Lender with a Tranche A Term Loan
Commitment or an outstanding Tranche A Term Loan.
 
“Tranche B/C Event of Default” means (i) an event described in clause (a) of
Article VII in respect of a Tranche B Term Loan or Tranche C Term Loan and (ii)
any event constituting an “Event of Default” under the 2003 Senior Subordinated
Notes or the 2003 Senior Subordinated Refinanced Notes.
 
“Tranche B Fixed Rate” means a rate per annum equal to 15%.
 
“Tranche B Maturity Date” means the Initial Loan Maturity Date, as it may be
extended pursuant to Section 2.11; provided, however, if the Tranche B Term Loan
is not refinanced on or before the date on which the 2003 Senior Subordinated
Notes Refinancing Documents require that the Tranche B Term Loan be refinanced,
the Tranche B Maturity Date shall mean the date that is four (4) years and six
(6) months following the 2003 Senior Subordinated Notes Refinancing Effective
Date.
 
 “Tranche B Term Loan” has the meaning assigned to such term in Section 2.01(b).
 
“Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Tranche B Term Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Tranche B Term Loan Commitment hereunder.  The initial amount of each
Lender’s Tranche B Term Loan Commitment is set forth on Schedule I, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Tranche B Term Loan Commitment, as applicable.
 
“Tranche B Term Loan Lender” means a Lender with a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.
 
“Tranche C Fixed Rate” means a rate per annum equal to 5%.
 
“Tranche C Maturity Date” means the Initial Loan Maturity Date, as it may be
extended pursuant to Section 2.11.
 
“Tranche C Term Loan” has the meaning assigned to such term in Section 2.01(b).
 
 “Tranche C Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make or continue one or more Tranche C
Term Loans hereunder on the First Restatement Date, expressed as an amount
representing the maximum aggregate principal amount of the Tranche C Term Loans
to be made by such Lender hereunder.  The initial amount of each Lender’s
Tranche C Term Loan Commitment is set forth on Schedule I, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Tranche C
Term Loan Commitment, as applicable.
 
“Tranche C Term Loan Lender” means a Lender with a Tranche C Term Loan
Commitment or an outstanding Tranche C Term Loan.
 
“Transactions” means the execution, delivery and performance by the Obligors of
the Contribution Agreement and the Loan Documents and the consummation of the
transactions contemplated thereby.

 
-20-

--------------------------------------------------------------------------------

Table of Contents

 
“Transfer Documents” means (i) that certain Amendment, Resignation, Waiver,
Consent and Appointment Agreement, dated as of the date hereof, by and among the
Prior Administrative Agent, as existing agent, the Administrative Agent, as
successor agent, and the Obligors and (ii) the Master Assignment and Assumption,
dated as of the date hereof, by and among the Prior Lenders and Tranche
Holdings, LLC and consented to by the Borrower and the Prior Administrative
Agent.
 
“Trustee” means the trustee for the 2003 Senior Subordinated Refinanced Notes.
 
“2003 Senior Subordinated Notes” means the 7% senior subordinated notes due
August 1, 2013 issued on August 7, 2003 and on September 24, 2003 in the
aggregate principal amount of $300,000,000 by the Borrower pursuant to the
Indenture.
 
“2003 Senior Subordinated Refinanced Notes” means any notes issued pursuant to
the 2003 Senior Subordinated Notes Refinancing in exchange for the 2003 Senior
Subordinated Notes.
 
“2003 Senior Subordinated Notes Refinancing” means a restructuring of the 2003
Senior Subordinated Notes substantially in accordance with the Restructuring
Term Sheet (including pursuant to a Conforming Plan), pursuant to which (i) the
holders of at least 99% of the 2003 Senior Subordinated Notes currently
outstanding shall exchange, amend, refinance or restructure such notes,
including pursuant to a plan of reorganization that is approved by the
Administrative Agent resulting in an aggregate principal amount not to exceed
$100,000,000 (or $102,000,000 when combined with the notes described in clause
(ii) below) with a maximum cash interest rate prior to the Tranche A Payoff Date
of 5% per annum payable quarterly in arrears and a maximum paid-in-kind interest
rate of 10% per annum compounded quarterly in arrears and (ii) no more than 1%
of the then existing 2003 Senior Subordinated Notes shall remain outstanding.
 
“2003 Senior Subordinated Notes Refinancing Documents” means all agreements,
documents, instruments, filings, reports, consents, waivers, forbearance
agreements or amendments or supplements to any of the foregoing, and as in
effect from time to time, executed or delivered in connection with the 2003
Senior Subordinated Notes Refinancing.
 
“2003 Senior Subordinated Notes Refinancing Effective Date” means the date on
which the 2003 Senior Subordinated Notes Refinancing shall be consummated.
 
 “2009 Assignment and Assumption” has the meaning assigned to such term in the
recitals to this Agreement.
 
 “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Wholly Owned Subsidiary” means for any Person, any such corporation, limited
liability company, partnership or other entity of which all of the equity
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
 
“Working Capital Balance” means, for any day, the balance of Cash and Cash
Equivalents maintained by the Borrower and its Subsidiaries as of the close of
business on such day.
 
 
-21-

--------------------------------------------------------------------------------

Table of Contents
 
 
           SECTION 1.02.  Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Tranche A Term Loan,” a “Tranche B Term Loan” or a “Tranche C Term Loan”).  In
similar fashion, (i) Borrowings may be classified and referred to by Class and
(ii) Commitments may be classified and referred to by Class.
 
 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
SECTION 1.04.  Accounting Terms and Determinations
 
(a)  Accounting Terms.  Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall (unless otherwise disclosed to the Lenders in
writing at the time of delivery thereof in the manner described in
subsection (b) below) be prepared, in accordance with generally accepted
accounting principles applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements under
Section 5.01, means the audited financial statements for MCC and its
Subsidiaries as at December 31, 2008 referred to in Section 3.02).  All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
generally accepted accounting principles applied on a basis consistent with
those used in the preparation of the latest annual or quarterly financial
statements furnished to the Lenders pursuant to Section 5.01 (or, prior to the
delivery of the first financial statements under Section 5.01, used in the
preparation of the audited financial statements for MCC and its Subsidiaries as
at December 31, 2008 referred to in Section 3.02) unless
 
(i)  MCC and the Borrower shall have objected to determining such compliance on
such basis at the time of delivery of such financial statements or
 
(ii)  the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, in either of which events such
calculations shall be made on a basis consistent with those used in the
preparation of the latest financial statements as to which such objection shall
not have been made (which, if objection is made in respect of the first
financial statements delivered under Section 5.01, means said audited financial
statements referred to in Section 3.02).

 
-22-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Statements of Changes.  MCC and the Borrower shall deliver to the Lenders
at the same time as the delivery of any annual or quarterly financial statements
under Section 5.01 (i) a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statements and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of subsection (a) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof.
 
(c)  Changes in Fiscal Periods.  To enable the ready and consistent
determination of compliance with the covenants set forth in Sections 5 and 6,
neither the Borrower nor MCC will change the last day of its fiscal year from
December 31 of each year, or the last days of the first three fiscal quarters in
each of its fiscal years from March 31, June 30 and September 30 of each year,
respectively, provided that, notwithstanding the foregoing, the Borrower or MCC
may for accounting convenience adjust such fiscal periods to end on dates
different than those prescribed above, so long as the last day of any such
fiscal period does not end on a date later than the dates prescribed above, or
earlier than six days prior to the dates prescribed above.
 
(d)  Tax Consolidation Agreements.  Pursuant to the Tax Consolidation
Agreements, the Borrower, Holdings, MCC, Shivers, Questo, Pesto and MPG Holdings
have agreed that MCC, the Borrower and their respective Subsidiaries are not
obligated to pay to Holdings, Shivers, Questo, Pesto or MPG Holdings amounts in
respect of Federal and State income taxes in excess of those provided
therein.  Whenever making determinations under this Agreement of the amount of
Federal and State income taxes payable during any period (or the amount of
refunds in respect of such taxes receivable during any period) by MCC, the
Borrower and their respective Subsidiaries, the amount of such taxes payable or
receivable shall be deemed to be equal to the amounts payable or receivable, as
the case may be, in respect of such taxes under the Tax Consolidation Agreements
without reference to whether Shivers, Questo, Pesto, MPG Holdings and their
respective Subsidiaries shall in fact pay any amounts in respect of Federal and
State income taxes (or receive any amounts in respect of refunds of Federal and
State income taxes) during the relevant period.
 
 
SECTION 1.05.  Relationship with Existing Credit Agreement; Waiver of Specified
Defaults
 
(a)  As stated in the introductory paragraph hereof, this Agreement is intended
to amend and restate the provisions of the Existing Credit Agreement, and except
as expressly modified herein, the outstanding obligations under the Existing
Credit Agreement shall continue to be paid or prepaid on or prior to the First
Restatement Date, and shall from and after the First Restatement Date continue
to be owing and be subject to the terms of this Agreement.  Upon the First
Restatement Date, all references in the Loan Documents (including all Exhibits
thereto) that are not being amended and restated concurrently herewith to (i)
the “Credit Agreement” shall be deemed to include references to this Agreement,
(ii) the “Lenders” or a “Lender” or “Administrative Agent” shall mean such terms
as defined in this Agreement.  As to all periods occurring on or after the First
Restatement Date, all of the covenants set forth in the Existing Credit
Agreement shall be of no further force or effect (with respect to such periods),
it being understood that all obligations of Borrower under the Existing Credit
Agreement shall be governed by this Agreement from and after the First
Restatement Date; provided that except as otherwise set forth herein, the
amounts and basket sizes governed by or referred to in definitions and covenants
contained herein shall be calculated by references to utilization of such
amounts and baskets from and after the Existing Credit Agreement Effective Date.

 
-23-

--------------------------------------------------------------------------------

Table of Contents

 
(b)  Notwithstanding anything to the contrary in Section 1.05(a), the Borrower,
the Administrative Agent and the Lenders acknowledge and agree that all
principal, interest, fees, costs, reimbursable expenses and indemnification
obligations accruing or arising under or in connection with the Existing Credit
Agreement and the Transfer Documents that remain unpaid and outstanding after
the First Restatement Date shall be and remain outstanding and payable as an
obligation under this Agreement and the other Loan Documents.
 
(c)  All Exhibits and Schedules to the Existing Credit Agreement shall be
replaced in their entirety by the Exhibits and Schedules attached to this
Agreement.
 
(d)  Notwithstanding anything to the contrary in this Section 1.05, the
following Defaults under the Existing Credit Agreement are hereby waived:
 
(i)      any Default under clause (b) of Article VII of the Existing Credit
Agreement that consists solely of the Borrower or Morris Finance defaulting in
the payment when due of interest due on February 1, 2009 on the 2003 Senior
Subordinated Notes (the “February 1 Bond Interest Payment Default”);
 
(ii)       any Default under clause (b) of Article VII of the Existing Credit
Agreement that consists solely of the Borrower or Morris Finance defaulting in
the payment when due of interest due on August 1, 2009 on the 2003 Senior
Subordinated Notes (the “August 1 Bond Interest Payment Default”);
 
(iii)       any Default that consists solely of the Cash Flow Ratio exceeding
the applicable amount permitted under Section 6.06(a) of the Existing Credit
Agreement with respect to the period of four fiscal quarters ending on each of
June 30, 2009 and September 30, 2009 (the “Cash Flow Ratio Default”); and
 
(iv)       any Default that consists solely of the Interest Coverage Ratio being
less than the applicable amount permitted under Section 6.06(c) of the Existing
Credit Agreement with respect to the period of four fiscal quarters ending on
each of June 30, 2009 and September 30, 2009 (together with the February 1 Bond
Interest Payment Default, the August 1 Bond Interest Payment Default and the
Cash Flow Ratio Default, the “Specified Defaults”);
 
provided, however, if at any time prior to the consummation of the 2003 Senior
Subordinated Notes Refinancing, (x) the Indenture Forbearance shall terminate or
expire, (y) a “Forbearance Termination Event” (as such term is defined in the
Indenture Forbearance) shall occur or (z) the Indenture Forbearance or any
provision thereof shall be amended, waived, supplemented or modified in
violation of Section 6.10 hereof (the first date on which any event described in
clause (x), (y) or (z) occurs, the “Indenture Forbearance Termination Date”),
then the waivers contained in this Section 1.05(d) shall immediately expire and
the Administrative Agent shall be entitled to exercise any and all rights and
remedies under the Loan Documents in respect of the Specified Defaults (to the
extent such Specified Defaults shall then be continuing).
 
This Section 1.05(d) shall be limited as written and nothing herein shall be
deemed to constitute a waiver of any other term, provision or condition of the
Credit Agreement in any other instance than as set forth herein or prejudice any
right or remedy that the Administrative Agent or any Lender may have or may in
the future have under the Credit Agreement or any other Loan Document.  Except
as specifically provided in this Section 1.05(d), this provision shall not
operate as a waiver of any rights, powers and remedies of the Administrative
Agent and the Lenders under the Credit Agreement and the other Loan Documents.

 
-24-

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 1.06.  Confirmation/Ratification of Term Loans
 
.  Borrower hereby agrees that, as of the First Restatement Date, it is fully
and truly indebted to the Term Loan Lenders for the full amount of the Term
Loans stated herein.  Furthermore, without limiting any of the other provisions
of this Agreement, Borrower agrees that the Term Loans existing prior to the
First Restatement Date, upon their continuation as Term Loans pursuant to
Section 2.01(b), shall be subject to and shall benefit from all of the
provisions of this Agreement and the other Loan Documents applicable to the Term
Loans.  The Borrower acknowledges and agrees that various transfers of the Term
Loans occurred between the purchase of the obligations under the Existing Credit
Agreement by Tranche Holdings, LLC pursuant to the Transfer Documents and the
execution and delivery of this Agreement, and hereby consents to all such
transfers.
 
 
SECTION 1.07  Amended and Restated Security and Guarantee Agreement.  The
Administrative Agent, the Lenders and each of the Borrower and MCC hereby (i)
acknowledge and agree that Fairway is being released as a Guarantor and that
neither the equity interest in Fairway nor any of its assets will continue as
part of the Collateral (as defined in the Security and Guarantee Agreement) and
(ii) authorize and direct the Administrative Agent to enter into the Security
and Guarantee Agreement, to among other things, permit the consummation of the
Fairway Contribution and the Fairway Release. Each of Borrower and MCC hereby
acknowledges and agrees that the release of Fairway as a guarantor and grantor
under the Existing Security Agreement, the release of the Lien on the equity
interest in Fairway and any collateral conveyed by Fairway under the Existing
Security Agreement does not alter or impair the liability of the Guarantors
hereunder which remains absolute and unconditional.
 
 
ARTICLE II

 
THE CREDITS
 
 
SECTION 2.01.  The Commitments.
 
(a)  [Intentionally Omitted.]
 
(b)  Term Loans.  Subject to the terms and conditions set forth herein, each
Term Loan Lender agrees to continue one or more Term Loans to the Borrower on
the First Restatement Date in a principal amount not exceeding the amount of its
Tranche A Term Loan Commitment, Tranche B Term Loan Commitment or Tranche C Term
Loan Commitment specified on Schedule I hereto, as applicable. On the First
Restatement Date, (i) all of the Revolving Credit Loans (as defined in the
Existing Credit Agreement) outstanding immediately prior to the First
Restatement Date in the principal amount of $60,000,000 shall be automatically
converted into Term Loans and (ii) all of the Tranche A Term Loans outstanding
immediately prior to the First Restatement Date in the principal amount of
$76,500,000 shall be automatically converted into Term Loans.  The Term Loans
constitute a conversion and continuation of the Loans outstanding immediately
prior to the First Restatement Date as specified in the immediately preceding
sentence and are not a novation of any Loans.  On the First Restatement Date,
the Term Loans shall be divided into the following three tranches: (A) Term
Loans in the aggregate principal amount of $19,700,000 (“Tranche A Term Loan”),
which shall be allocated among the Tranche A Term Loan Lenders on a pro rata
basis according to their respective Tranche A Term Loan Commitments, (B) Term
Loans in the aggregate principal amount of  $6,800,000 (“Tranche B Term Loan”)
and (C) Term Loans in an aggregate principal amount of $110,000,000 (“Tranche C
Term Loan”) which shall be allocated among the Tranche C Term Loan Lenders on a
pro rata basis according to their respective Tranche C Term Loan
Commitments.   Amounts prepaid or repaid in respect of Term Loans may not be
reborrowed.
 
 
SECTION 2.02.  [Intentionally Omitted.]
 
 
-25-

--------------------------------------------------------------------------------

Table of Contents

 
SECTION 2.03.  [Intentionally Omitted.]
 
 
SECTION 2.04.  [Intentionally Omitted.]
 
 
SECTION 2.05.  [Intentionally Omitted.]
 
 
SECTION 2.06.  Termination of Commitments.  The Term Loan Commitments shall
terminate on the First Restatement Date.
 
 
SECTION 2.07.  Repayment of Loans; Evidence of Debt
.
(a)  Repayment.  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Term Loan Lenders the outstanding
principal amount of the Term Loans on the Loan Maturity Date.
 
(b)  [Intentionally Omitted.]
 
(c)  [Intentionally Omitted.]
 
(d)  Maintenance of Records by Lenders.  Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
 
(e)  Maintenance of Records by the Administrative Agent.  The Administrative
Agent may maintain records in which it shall record (i) the amount of each Loan
made hereunder and the Class thereof , (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for account of the Lenders and each Lender’s share thereof.
 
(f)  Effect of Entries.  The entries made in the records maintained pursuant to
paragraph (d) or (e) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(g)  Promissory Notes.  Any Lender may request that Loans of any Class made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.
 
(h)  Automatic Satisfaction of Tranche C Term Loans.
 
Upon consummation of the 2003 Senior Subordinated Notes Refinancing in
accordance with the terms of the Escrow Agreement all of the Tranche C Term
Loans shall automatically and without further action cease to be owing hereunder
as a result of the transactions contemplated by Section 6(b) of the Escrow
Agreement, and neither the Borrower nor any of the other Loan Parties shall
continue to have any obligations with respect to any payments in respect
thereof, whether constituting principal, interest or other obligations.  Each
Tranche C Term Loan Lender shall take such actions as the Administrative Agent
may reasonably request to confirm the termination of the obligations described
in this Section 2.07(h).

 
-26-

--------------------------------------------------------------------------------

Table of Contents

 
SECTION 2.08.  Prepayment of Loans.
 
(a)  Optional Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section and Section 2.15; provided, however, no prepayments
may be made in respect of the Tranche B Term Loans or Tranche C Term Loans prior
to the Tranche A Payoff Date.  Any prepayment of a Class of Loans shall be
applied to the respective Class ratably in accordance with the respective
outstanding principal amounts thereof.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
pursuant to this Section 2.08(a) hereunder not less than three Business Days
before the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid and the Class of Loan to be prepaid.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the relevant Lenders of the contents thereof.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  All prepayments pursuant to this Section 2.08 shall be
accompanied by accrued interest to the extent required by Section 2.10 and all
fees to the extent required by Section 2.09(a), shall be made in the manner
specified in Section 2.15(a), and shall be applied in the manner specified in
Section 2.08(d).
 
(b)  Mandatory Prepayments.  The Borrower will prepay the Loans as follows:
 
(i)  Dispositions.  No later than five (5) Business Days after the occurrence of
any Disposition or the receipt of Net Proceeds associated with any previously
reported Disposition, the Borrower will deliver to the Administrative Agent a
statement, certified by a senior officer of the Borrower, in form and detail
satisfactory to the Administrative Agent, of the amount of the Net Proceeds
received (together with a reasonably detailed statement showing the calculation
of such Net Proceeds) and, to the extent the Net Proceeds from Dispositions
(when taken together with the aggregate amount of Net Proceeds from all other
such Dispositions for which a prepayment has not yet been made under this
Section 2.08(b)(i)) shall exceed $1,000,000, the Borrower shall prepay the
Loans, in an aggregate amount equal to 100% of the Net Proceeds of such
Dispositions so received by MCC, the Borrower and their respective Subsidiaries.
Prepayments of Loans shall be effected in the manner and to the extent specified
in Section 2.08(d).  Nothing in this Section 2.08(b)(i) shall be deemed to limit
the obligations of the Borrower with respect to any Disposition described above
not otherwise permitted under this Agreement.
 
(ii)  Equity Issuance.  Upon any Equity Issuance (other than an Equity Issuance
by a Subsidiary of MCC to MCC or any Subsidiary thereof or an Equity Issuance by
a Subsidiary of the Borrower to the Borrower or any Subsidiary thereof), the
Borrower will deliver to the Lenders a statement, certified by a senior officer
of the Borrower, in form and detail satisfactory to the Administrative Agent, of
the amount of the Net Proceeds thereof and the Borrower shall prepay the Loans
in an aggregate amount equal to 100% of the Net Proceeds of such Equity
Issuance, such prepayment to be effected in the manner and to the extent
specified in Section 2.08(d).  Notwithstanding the foregoing, the Borrower shall
not be required to make a prepayment pursuant to this Section 2.08(b)(ii) until
such time as the aggregate Net Proceeds received by it with respect to all such
Equity Issuances made by it after the date hereof shall exceed $1,000,000.
 
(iii)  Change of Control.  Upon the occurrence of any “change of control” as
defined under the 2003 Senior Subordinated Notes or any 2003 Senior Subordinated
Notes Refinancing Documents (an “Indenture Change of Control”), the Borrower
shall prepay the outstanding principal amount of all Loans.
 
(iv)  [Intentionally Omitted.]

 
-27-

--------------------------------------------------------------------------------

Table of Contents

 
(v)  MPG Consolidated Surplus Cash Flow.  In the event that there shall be MPG
Consolidated Surplus Cash Flow for any Fiscal Quarter ending after the First
Restatement Date, Borrower shall, no later than two (2) Business Days following
the date of delivery of any financial statements required pursuant to Sections
5.01(a) or 5.01(b), prepay the Loans in an aggregate amount equal to 100% of
such MPG Consolidated Surplus Cash Flow, such prepayment and reduction to be
effected in each case in the manner and to the extent specified in Section
2.08(d); provided, however, prepayments of MPG Consolidated Surplus Cash Flow
shall not be required hereunder to the extent that such prepayment, if made on
the last day of the Fiscal Quarter to which such Consolidated Surplus Cash Flow
relates, would have caused the Working Capital Balance on such day  to be less
than $5,000,000.
 
(c)  Notices, Etc.  The Borrower shall notify the Administrative Agent by
telephone (confirmed by e-mail) of any prepayment pursuant to Section 2.08(b)
not less than one Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and a reasonably detailed
calculation of the amount of such prepayment.  Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
relevant Lenders of the contents thereof.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.10, shall be made in the
manner specified in Section 2.15(a), and shall be applied in the manner
specified in Section 2.08(d).
 
(d)  Application of Payments.  Any prepayment pursuant to this Section 2.08
(other than pursuant to Section 2.08(e), which shall be applied to the
prepayment of the outstanding Tranche A Term Loan) and any payment or collection
during the existence of any Event of Default shall be applied as follows:
 
(i)            first, to fees, expenses and indemnities due to the
Administrative Agent;
 
(ii)           second, to pay expenses and indemnities due to any Tranche A Term
Loan Lender;
 
(iii)           third, to pay fees and interest then due under the Tranche A
Term Loans and any outstanding principal of the Tranche A Term Loans;
 
(iv)           fourth, to pay any principal then outstanding under the Tranche B
Term Loans;
 
(v)           fifth, to pay expenses and indemnities due to any Tranche B Term
Loan Lender;
 
(vi)           sixth, to pay any principal then outstanding under the Tranche C
Term Loans; and
 
(vii)           seventh, to pay expenses and indemnities due to any Tranche C
Term Loan Lender.
 
As to any Class, payments owing to such Class shall be applied (i) first, to pay
interest then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest then due such parties, and (ii) second,
to pay principal then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal then due to such parties.
 
(e)  Mandatory Prepayment on 2003 Senior Subordinated Notes Refinancing
Effective Date.  On the 2003 Senior Subordinated Notes Refinancing Effective
Date, the Borrower shall prepay theTranche A Term Loan in an amount equal to
Initial Cash On Hand to the extent required by the 2003 Senior Subordinated
Notes Refinancing Documents.

 
-28-

--------------------------------------------------------------------------------

Table of Contents
 
 
(f)           Limitation on Tranche B Term Loan and Tranche C Term Loan
Payments.   Notwithstanding anything to the contrary herein or in the other Loan
Documents, on and after the 2003 Senior Subordinated Notes Refinancing Effective
Date, all payments with respect to the Tranche B Term Loans and the Tranche C
Term Loans shall be subject to any requirements applicable thereto pursuant to
the 2003 Senior Subordinated Notes Refinancing Documents and the Pari Passu
Intercreditor Agreement.
 
(g)     Mandatory Prepayment Events Under 2003 Senior Subordinated Refinanced
Notes.   In accordance with Section 6.15 hereof, to the extent that the 2003
Senior Subordinated Refinanced Notes include any provision requiring a mandatory
prepayment thereof that is not set forth herein, or in an amount in excess of
that required hereunder, such mandatory prepayment shall be applied pursuant to
Section 2.08(d).


 
SECTION 2.09.  Fees
.
 
(a)  Yield Maintenance.  In the event that all or any portion of the principal
amount of the Tranche A Term Loan is prepaid:


 (i)           prior to the first anniversary of the First Restatement Date,
each Tranche A Term Loan Lender shall be entitled to a fee at the time of such
principal prepayment in an amount equal to seven and one-half percent (7.5%) of
such principal prepayment amount paid to it (less the aggregate amount of
interest paid in cash on such principal prepayment amount during the period
between the First Restatement Date and the date of such prepayment), or


(ii)           after the first anniversary of the First Restatement Date and on
or prior to the second anniversary of the First Restatement Date, each Tranche A
Term Loan Lender shall be entitled to a fee at the time of such principal
prepayment in an amount equal to (1) the amount of interest which would have
accrued hereunder in respect of such principal prepayment amount made to it as
if such amount had remained outstanding during the period beginning on the first
anniversary of the First Restatement Date and ending on the second anniversary
of the First Restatement Date  less (2) the aggregate amount of interest paid in
cash on such principal prepayment amount during the period between the first
anniversary of the First Restatement Date and the date of such prepayment.


Notwithstanding anything to the contrary herein or in any other Loan Documents,
the obligations of the Borrower and each of its Subsidiaries that are Guarantors
with respect to any amounts owing pursuant to this Section 2.09(a) shall be
limited to the first $300,000 (“Borrower Fee Cap”) that becomes due and owing
under this Section 2.09(a).  At such time as the Borrower and each of its
Subsidiaries shall have made aggregate payments under this Section 2.09(a) equal
to $300,000, the Borrower and each of its Subsidiaries that are Guarantors shall
cease to have any further payment obligations under this Section 2.09(a).  To
the extent that any amounts required to be paid pursuant to clauses (i) or (ii)
above are not paid when due by the Borrower or its Subsidiaries that are
Guarantors (including as a result of being in excess of the Borrower Fee Cap),
such amounts shall be obligations of MCC and its Subsidiaries in accordance with
the terms of that certain letter agreement, dated the date hereof  (the “MCC
Yield Maintenance Agreement”), among the Tranche A Term Loan Lender, MCC and
certain of its Subsidiaries.


 
-29-

--------------------------------------------------------------------------------

Table of Contents



 (b)  Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, on the First Restatement Date and on
each anniversary of the First Restatement Date until the Tranche A Payoff Date,
a non-refundable fee of $100,000 per annum payable annually in advance.
 
(c)  Payment of Fees.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent.  Fees paid
shall not be refundable under any circumstances.
 
 
SECTION 2.10.  Interest
 
(a)  Tranche A Term Loans and Tranche B Term Loans.  (i) The Tranche A Term
Loans  shall bear interest at a rate per annum equal to the Tranche A Fixed Rate
and (ii) the Tranche B Term Loans shall bear interest at a rate per annum equal
to the Tranche B Fixed Rate; provided, however, the interest on the Tranche B
Term Loan shall be PIK Interest.
 
(b)  Tranche C Term Loans.  The Tranche C Term Loans shall bear interest at a
rate per annum equal to the Tranche C Fixed Rate; provided, however, the
interest on the Tranche C Term Loan shall be PIK Interest.
 
(c)  Default Interest.  Upon the occurrence and during the continuance of an
Event of Default, the principal amount of the Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans that are
not paid when due or any fees or other amounts owed hereunder that are not paid
when due, shall thereafter bear interest (including post-petition interest in
any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is 4% per annum in excess of the interest rate
otherwise payable hereunder (or, in the case of any such fees and other amounts,
at a rate which is 4% per annum in excess of the interest rate otherwise payable
hereunder); provided, however, that any interest accruing pursuant to this
Section 2.10(c) in respect of Tranche B Term Loans or Tranche C Term Loans shall
be PIK Interest; provided, further, that at any time on or after the 2003 Senior
Subordinated Notes Refinancing Effective Date, the provisions of this clause (c)
shall apply only to the Tranche A Term Loans, and default interest with respect
to the Tranche B Term Loans shall accrue at the rate and at such times as
default interest accrues under the 2003 Senior Subordinated Refinanced Notes.
 
(d)  Payment of Interest.  Accrued interest on (a) the Tranche A Term Loan shall
be payable in cash in arrears on each Interest Payment Date applicable to the
Tranche A Term Loan and (b) the Tranche B Term Loan and Tranche C Term Loan
shall in lieu of being paid in cash be paid in kind in arrears and added to the
outstanding principal balance of such Loan on each Interest Payment Date
applicable to such Loans; provided that (x) interest accrued pursuant to
paragraph (c) of this Section in respect of any Tranche A Term Loan shall be
payable on demand, and (y) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.
 
(e)  Computation.  All interest hereunder shall be computed on the basis of a
year of 360 days, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 
SECTION 2.11.  Extension Options.
 
(a)  First Extended Maturity Date.  The Borrower may extend the Initial Loan
Maturity Date until the First Extended Maturity Date; provided, that the
following conditions are satisfied: (i) the Borrower shall deliver written
notice to the Administrative Agent of such extension not less than fifteen (15)
days nor more than ninety (90) days prior to the Initial Loan Maturity Date and
(ii) no Default or Event of Default shall have occurred and be continuing as of
the date of such notice or as of the Initial Loan Maturity Date.
 
(b)  Second Extended Maturity Date.  The Borrower may extend the First Extended
Maturity Date until the Second Extended Maturity Date; provided, that the
following conditions are satisfied: (i) the Borrower shall deliver written
notice to the Administrative Agent of such extension not less than fifteen (15)
days nor more than ninety (90) days prior to the First Extended Maturity Date
and (ii) no Default or Event of Default shall have occurred and be continuing as
of the date of such notice or as of the First Extended Maturity Date.
 
 
-30-

--------------------------------------------------------------------------------

Table of Contents
 
SECTION 2.12.  Increased Costs.
 
(a)  Increased Costs Generally.  If any Change in Law shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for account of, or credit extended by, any Lender
and the result of any of the foregoing shall be to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
 
(b)  Capital Requirements.  If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)  Certificates from  Lenders.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
(d)  Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.
 
 
SECTION 2.13.  [Intentionally Omitted.]

 
SECTION 2.14.  Taxes.
 
(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
 
-31-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Payment of Other Taxes by the Borrower.  In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Foreign Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.
 
 
SECTION 2.15.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.12 or 2.14, or otherwise) or under any other Loan Document (except to
the extent otherwise provided therein) prior to 12:00 noon, New York City time,
on the date when due, in immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent; provided, however, that
on and after the 2003 Senior Subordinated Notes Refinancing Date, any cash
payments in respect of the Tranche B Term Loan shall be made in accordance with
the requirements of the 2003 Senior Subordinated Notes Refinancing
Documents.  The Administrative Agent shall distribute any such payments received
by it for account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder or under any other Loan Document shall be made in Dollars.
 
(b)  Application of Interest Payments.  Notwithstanding anything to the contrary
contained herein, no cash interest payments may be made in respect of interest
accruing on the Tranche B Term Loan or the Tranche C Term Loan.
 
 
-32-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)  Pro Rata Treatment.  Except to the extent otherwise provided
herein:  (i) each Borrowing of a particular Class shall be made from the
relevant Lenders and each termination or reduction of the amount of the
Commitments of a particular Class under Section 2.06 shall be applied to the
respective Commitments of such Class of the relevant Lenders, pro rata according
to the amounts of their respective Commitments of such Class; (ii) each
Borrowing of any Class shall be allocated pro rata among the relevant Lenders
according to the amounts of their respective Commitments of such Class (in the
case of the making of Loans) or their respective Loans of such Class that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment by the Borrower of principal of Loans
of a particular Class shall be made for account of the relevant Lenders pro rata
in accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; and (iv) each payment of interest by the Borrower of
interest on Loans of a particular Class shall be made for account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders.
 
(d)  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise (except as contemplated by the
Escrow Agreement), obtain payment in respect of any principal of or interest on
any of its Loans resulting in such Lender receiving payment of (i) a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
then due than the proportion received by any other Lender or (ii) any amount in
excess of the amount to which such Lender would be entitled pursuant to Section
2.08(d) or 2.15(b) and (c) if such payment had been received by the
Administrative Agent, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders in accordance with the payment priorities set forth in Section
2.15(b) and (c); provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to MCC or the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.  Except as provided in Section 6 of the Escrow Agreement,
notwithstanding anything to the contrary in this Section 2.15(d), no Tranche B
Term Loan Lender or Tranche C Term Loan Lender may exercise any set-off or
counterclaim right unless approved in writing by the Administrative Agent, and,
following the 2003 Senior Subordinated Notes Refinancing Effective Date, subject
to any requirements applicable thereto pursuant to the 2003 Senior Subordinated
Notes Refinancing Documents.
 
(e)  Presumptions of Payment.  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Effective Rate.
 
(f)  Certain Deductions by the Administrative Agent.  If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.15(e), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.


 
-33-

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.16.  Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  Replacement of Lenders.  If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 
-34-

--------------------------------------------------------------------------------

Table of Contents
 

 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
 
MCC (as to itself and each of its Subsidiaries), and, to the extent applicable
to the Borrower and its Subsidiaries, the Borrower (as to itself and each of its
Subsidiaries), represents and warrants to the Lenders that:
 
 
SECTION 3.01.  Corporate Existence.  Each of MCC, the Borrower and their
respective Subsidiaries:  (a) is a limited liability company, corporation,
partnership or other entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (b) has all
requisite corporate or other power, and has all material governmental licenses,
permits, authorizations, consents and approvals, necessary to own its assets and
carry on its business as now being or as proposed to be conducted; and (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify could have a Material Adverse Effect.
 
 
SECTION 3.02.  Financial Condition.  MCC has heretofore furnished to each of the
Lenders the following:
 
(a)  the audited consolidated balance sheet of MCC and its Subsidiaries as at
December 31, 2008 and the related audited consolidated statements of income,
retained earnings and cash flows of MCC and its Subsidiaries for the fiscal year
ended on said date, with the opinion thereon of Deloitte & Touche LLP;
 
(b)  the unaudited consolidated balance sheet of MCC, the Borrower and their
respective Subsidiaries (determined on a consolidated basis without duplication
in accordance with GAAP as if the Borrower and its Subsidiaries were
Subsidiaries of MCC) as at June 30, 2009 and the related unaudited consolidated
statements of income, retained earnings and cash flows of MCC and its
Subsidiaries for the three-month period ended on such date;
 
(c)  the audited consolidated balance sheet of the Newspaper Entities as at
December 31, 2008 and the related audited consolidated statements of income,
retained earnings and cash flows of the Newspaper Entities for the fiscal year
ended on said date, with the opinion thereon of Deloitte & Touche LLP; and
 
(d)  the unaudited consolidated balance sheet of the Newspaper Entities as at
June 30, 2009 and the related unaudited consolidated statements of income,
retained earnings and cash flows of the Newspaper Entities for the three-month
period ended on such date.
 
All such financial statements are complete and correct and fairly present the
consolidated financial condition of MCC and its Subsidiaries (and of the
Newspaper Entities) as at said dates and the respective consolidated results of
their operations for the fiscal year and three-month period ended on said dates
(subject, in the case of such financial statements as at June 30, 2009, to
normal audit adjustments) all in accordance with generally accepted accounting
principles and practices applied on a consistent basis.  Except as disclosed in
the June 30, 2009 Financial Statements, none of MCC or any of its Subsidiaries
has on the date hereof any material contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments.  Since June 30, 2009, there has been no
material adverse change in the consolidated financial condition, operations,
business or prospects taken as a whole of MCC and its Subsidiaries (or of the
Newspaper Entities) from that set forth in said financial statements as at said
date.

 
-35-

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.03.  Litigation.  Except as disclosed to the Lenders in Schedule V
hereto, there are no legal or arbitral proceedings, or any proceedings by or
before any governmental or regulatory authority or agency, now pending or (to
the knowledge of the Borrower) threatened against MCC, the Borrower or any of
their respective Subsidiaries which, if adversely determined, could have a
Material Adverse Effect.
 
 
SECTION 3.04.  No Breach.  None of the execution and delivery of this Agreement
and the other Basic Documents, the consummation of the Transactions or the other
transactions herein and therein contemplated or compliance with the terms and
provisions hereof and thereof will conflict with or result in a breach of, or
require any consent (except for consents of members under operating agreements,
each of which shall have been obtained on or before the First Restatement Date)
under the charter or by-laws of MCC, the Borrower or any of their respective
Subsidiaries or any applicable law or regulation, or any order, writ, injunction
or decree of any court or governmental authority or agency, or any agreement or
instrument to which MCC, the Borrower or any of their respective Subsidiaries is
a party or by which any of them or any of their Property is bound or to which
any of them is subject, or constitute a default under any such agreement or
instrument, or (except for the Liens created pursuant to the Security Documents)
result in the creation or imposition of any Lien upon any Property of MCC, the
Borrower or any of their respective Subsidiaries pursuant to the terms of any
such agreement or instrument.
 
 
SECTION 3.05.  Action.  The Borrower has all necessary limited liability company
and other power, authority and legal right to execute, deliver and perform its
obligations under this Agreement, the Security and Guarantee Agreement and each
of the other Basic Documents to which it is a party and each Guarantor has all
necessary corporate or limited liability company and other power, authority and
legal right to execute, deliver and perform its obligations under each Loan
Document to which it is a party; the execution, delivery and performance by the
Borrower of this Agreement, the Security and Guarantee Agreement and each of the
other Basic Documents to which it is a party, and by each Guarantor of each Loan
Document to which it is a party, have been duly authorized by all necessary
corporate or limited liability company and other action on its part (including,
without limitation, any required member, partner or shareholder approvals); and
this Agreement has been duly and validly executed and delivered by the Borrower
and constitutes, and the Security and Guarantee Agreement and each of the other
Basic Documents to which it is a party (in the case of MCC and the Borrower) and
each Loan Document to which it is a party (in the case of each Guarantor) when
executed and delivered will constitute, its legal, valid and binding obligation,
enforceable against the Borrower or such Guarantor, as the case may be, in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
 
SECTION 3.06.  Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any govern­mental or regulatory authority or
agency, or any securities exchange, are necessary for the execution, delivery or
perfor­mance by the Borrower or any Guarantor of the Basic Documents to which it
is a party or for the legality, validity or enforceability hereof or thereof,
except for filings and recordings in respect of the Liens created pursuant to
the Security Documents.
 
 
SECTION 3.07.  Use of Credit.  None of MCC, the Borrower or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock, and no
part of the proceeds of any extension of credit hereunder will be used to buy or
carry any Margin Stock.
 
 
SECTION 3.08.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $3,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $3,000,000 the fair
market value of the assets of all such underfunded Plans.
 
 
-36-

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.09.  Taxes.  Except for the Tax Consolidation Agreements, there is no
tax sharing, tax allocation or similar agreement in effect providing for the
manner in which tax payments owing by MCC, the Borrower and their respective
Subsidiaries (whether in respect of Federal or State income or other taxes) are
allocated among the members of the group.  MCC, the Borrower and their
respective Subsidiaries have filed (either directly, or indirectly through
Shivers, Questo or Pesto), all Federal and State income tax returns and all
other material tax returns that are required to be filed by them and have paid
(either directly, or indirectly through Shivers, Questo or Pesto) all taxes due
pursuant to such returns or pursuant to any assessment received by Shivers,
Questo, Pesto or MPG Holdings or by MCC, the Borrower or any of their respective
Subsidiaries.  The charges, accruals and reserves on the books of MCC, the
Borrower or any of their respective Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Borrower, adequate.
 
 
SECTION 3.10.  Investment Company Act.  None of MCC, the Borrower or any of
their respective Subsidiaries is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
 
SECTION 3.11.  Material Agreements and Liens.
 
(a)  Indebtedness.  Part A of Schedule II hereto is a complete and correct list,
as of the First Restatement Date, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to, or guarantee by, MCC, the
Borrower or any of their respective Subsidiaries the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $100,000, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in Part A of said
Schedule II.
 
(b)  Liens.  Part B of Schedule II hereto is a complete and correct list, as of
the First Restatement Date, of each Lien securing Indebtedness of any Person the
aggregate principal or face amount of which equals or exceeds (or may equal or
exceed) $100,000 and covering any Property of MCC, the Borrower or any of their
respective Subsidiaries and the aggregate Indebtedness secured (or which may be
secured) by each such Lien and the Property covered by each such Lien is
correctly described in Part B of said Schedule II.
 
(c)  2003 Senior Subordinated Notes Refinancing.  Borrower and its Subsidiaries
are in compliance with all requirements of the Restructuring Term Sheet
applicable to periods prior to the consummation of the 2003 Senior Subordinated
Notes Refinancing, and Borrower reasonably believes that, after the consummation
of the 2003 Senior Subordinated Notes Refinancing, it will be able to comply
with terms thereof that are described in the Restructuring Term Sheet.
 
 
SECTION 3.12.  Environmental Matters.  Each of MCC, the Borrower and their
respective Subsidiaries has obtained all environmental, health and safety
permits, licenses, registrations and other authorizations required under all
Environmental Laws to carry on its business as now being or as proposed to be
conducted, except to the extent failure to have any such permit, license,
registration or authorization would not have a Material Adverse Effect.  Each of
such permits, licenses, registrations and authorizations is in full force and
effect and each of MCC, the Borrower and their respective Subsidiaries is in
compliance with the terms and conditions thereof, and is also in compliance with
all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in any applicable
Environmental Law or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent failure to comply therewith would not have a
Material Adverse Effect or is disclosed in Schedule III hereto.
 
In addition, except as set forth in Schedule III hereto:
 
(a)  No notice, notification, demand, request for information, citation, summons
or order has been issued, no complaint has been filed, no penalty has been
assessed and no investigation or review is pending or, to the best of the
Borrower’s knowledge, threatened by any governmental or other entity with
respect to any alleged failure by MCC, the Borrower or any of their respective
Subsidiaries to have any environmental, health or safety permit, license,
registration or other authorization required under any Environmental Law in
connection with the conduct of the business of MCC, the Borrower or any of their
respective Subsidiaries or with respect to any generation, treatment, storage,
recycling, transportation, discharge or disposal, or any Release or threatened
Release, of any Hazardous Materials generated by MCC, the Borrower or any of
their respective Subsidiaries which information, citations, summons, order,
penalty or alleged failure could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(b)  As of the date hereof, none of MCC, the Borrower or any of their respective
Subsidiaries owns, operates or leases a treatment, storage or disposal facility
requiring a permit under the Resource Conservation and Recovery Act of 1976, as
amended, or under any comparable state or local statute; and, as of the date
hereof:



 
-37-

--------------------------------------------------------------------------------

Table of Contents
 
 
(i)  no polychlorinated biphenyls (PCB’s) are or (within the five year period
preceding the date hereof) have been present at any site or facility now or
previously owned, operated or leased by MCC, the Borrower or any of their
respective Subsidiaries except for PCB’s that may be present in transformers
that are either (x) not owned by MCC, the Borrower or any of their respective
Subsidiaries or (y) in compliance with Environmental Law;
 
(ii)  no friable asbestos or asbestos-containing materials are or (within the
five year period preceding the date hereof) have been present at any site or
facility now or previously owned, operated or leased by MCC, the Borrower or any
of their respective Subsidiaries except for friable asbestos or
asbestos-containing materials that are subject to operation and maintenance
plans and would not cost in excess of $100,000 at any single facility to fully
abate or remediate;
 
(iii)  there are no underground storage tanks or surface impoundments for
Hazardous Materials, active or abandoned, at any site or facility now or (within
the five year period preceding the date hereof) previously owned, operated or
leased by MCC, the Borrower or any of their respective Subsidiaries which could
reasonably be expected to result in costs or liabilities to MCC, the Borrower
and their respective Subsidiaries of $100,000 in the event that such underground
storage tank or surface impoundment were required to be removed or remediated;
 
(iv)  no Hazardous Materials have been Released at, on or under any site or
facility now or (within the five year period preceding the date hereof, and to
the best of MCC’s and the Borrower’s knowledge at any time prior to such five
year period) previously owned, operated or leased by MCC, the Borrower or any of
their respective Subsidiaries in a reportable quantity established by statute,
ordinance, rule, regulation or order that could reasonably be expected to result
in costs or liabilities to MCC, the Borrower and their respective Subsidiaries
of $100,000 or more.
 
(c)  None of MCC, the Borrower or any of their respective Subsidiaries has
transported or arranged for the transportation of any Hazardous Material to any
location that is listed on the National Priorities List (“NPL”) under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), listed for possible inclusion on the NPL by the
Environmental Protection Agency in the Comprehensive Environmental Response and
Liability Information System, as provided for by 40 C.F.R. § 300.5 (“CERCLIS”),
or on any similar state or local list or that is the subject of Federal, state
or local enforcement actions or other investigations that could reasonably be
expected to lead to Environmental Claims against MCC, the Borrower or any of
their respective Subsidiaries.
 
(d)  Within the five year period preceding the date hereof, no Hazardous
Material generated by MCC, the Borrower or any of their respective Subsidiaries
has been recycled, treated, stored, disposed of or Released by MCC, the Borrower
or any of their respective Subsidiaries at any location other than those listed
in Schedule III hereto that could reasonably be expected to have a Material
Adverse Effect.
 
(e)  No oral or written notification of a Release or threatened Release of a
Hazardous Material has been filed by or on behalf of MCC, the Borrower or any of
their respective Subsidiaries and no site or facility now or previously owned,
operated or leased by MCC, the Borrower or any of their respective Subsidiaries
is listed or proposed for listing on the NPL, CERCLIS or any similar state list
of sites requiring investigation or clean-up, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 
-38-

--------------------------------------------------------------------------------

Table of Contents

 
(f)  No Liens have arisen under or pursuant to any Environmental Laws on any
site or facility owned, operated or leased by MCC, the Borrower or any of their
respective Subsidiaries and no government action has been taken or is in process
that could subject any such site or facility to such Liens and none of MCC, the
Borrower or any of their respective Subsidiaries would be required to place any
notice or restriction relating to the presence of Hazardous Materials at any
site or facility owned by it in any deed to the real property on which such site
or facility is located, in each case that could reasonably be expected to result
in Liens securing obligations of $100,000 or more.
 
(g)  There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted by or that are in the possession of MCC, the
Borrower or any of their respective Subsidiaries in relation to any site or
facility now or previously owned, operated or leased by MCC, the Borrower or any
of their respective Subsidiaries which have not been made available to the
Lenders and which indicate that there is a reasonable probability of remediation
costs of more than $100,000.
 
 
SECTION 3.13.  Capitalization.  MCC has heretofore delivered to the Lenders a
true and complete copy of the Operating Agreement.  The only member of MCC on
the date hereof is Holdings.  As of the date hereof, there are no outstanding
Equity Rights with respect to MCC (other than Equity Rights in respect of
Special Deferred Compensation to be provided by Shivers and its Affiliates, not
including MCC, the Borrower and their respective Subsidiaries) and there are no
outstanding obligations of MCC, the Borrower or any of their respective
Subsidiaries to repurchase, redeem, or otherwise acquire any equity interests in
MCC, nor are there any outstanding obligations of MCC, the Borrower or any of
their respective Subsidiaries to make payments to any Person, such as “phantom
stock” payments, where the amount thereof is calculated with reference to the
fair market value or equity value of MCC, the Borrower or any of their
respective Subsidiaries.
 
 
SECTION 3.14.  Subsidiaries and Investments, Etc.
 
(a)  Subsidiaries.  Set forth in Part A of Schedule IV hereto is a complete and
correct list, as of the First Restatement Date, of all of the Subsidiaries of
MCC and the Borrower together with, for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding
ownership interests in such Subsidiary and (iii) the nature of the ownership
interests held by each such Person and the percentage of ownership of such
Subsidiary represented by such ownership interests.  Except as disclosed in Part
A of Schedule IV hereto, (x) each of MCC, the Borrower and their respective
Subsidiaries owns, free and clear of Liens (other than Liens created pursuant to
the Security Documents), and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it in Part A of
Schedule IV hereto, (y) all of the issued and outstanding capital stock of each
such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.
 
(b)  Investments.  Set forth in Part B of Schedule IV hereto is a complete and
correct list, as of the First Restatement Date, of all Investments (other than
Cash and Cash Equivalents or Investments disclosed in Part A or Part B of said
Schedule IV hereto) held by MCC, the Borrower or any of their respective
Subsidiaries in any Person and, for each such Investment, (x) the identity of
the Person or Persons holding such Investment and (y) the nature of such
Investment (or, in the alternative, a statement that the aggregate book value of
such Investments does not exceed $1,000,000).  Except as disclosed in Part B of
Schedule IV hereto, each of MCC, the Borrower and their respective Subsidiaries
owns, free and clear of all Liens (other than Liens created pursuant to the
Security Documents), all such Investments.

 
-39-

--------------------------------------------------------------------------------

Table of Contents

 
(c)  Absence of Restrictive Agreements.  None of MCC, the Borrower or the
Subsidiaries of MCC or the Borrower is, on the First Restatement Date, subject
to any indenture, agreement, instrument or other arrangement of the type
described in the second paragraph of Section 5.07 other than the Newspaper
Entities under the 2003 Senior Subordinated Notes.
 
(d)  Outdoor Holdings.  Outdoor Holdings owns no assets other than the capital
stock of FMO Holdings, LLC and has no liabilities other than obligations
pursuant to the Loan Documents.
 
 
SECTION 3.15.  Title to Assets.  MCC, the Borrower and each of their respective
Subsidiaries owns and has on the date hereof, good and marketable title (subject
only to Liens permitted by Section 6.02) to the Properties shown to be owned in
the most recent financial statements referred to in Section 3.03 (other than
Properties disposed of in the ordinary course of business or otherwise permitted
to be disposed of pursuant to Section 6.01).  MCC, the Borrower and each of
their respective Subsidiaries owns and has on the date hereof, good and
marketable title to, and enjoys on the date hereof, peaceful and undisturbed
possession of, all Properties (subject only to Liens permitted by Section 6.02)
that are necessary for the operation and conduct of its businesses.
 
 
SECTION 3.16.  True and Complete Disclosure.  The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of MCC, the Borrower and their respective Subsidiaries to the
Administrative Agent or any Lender in connection with the negotiation,
preparation or delivery of this Agreement and the other Basic Documents or
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading.  All
written information furnished after the date hereof by MCC, the Borrower and
their respective Subsidiaries to the Administrative Agent and the Lenders in
connection with this Agreement and the other Basic Documents and the
transactions contemplated hereby and thereby will be true, complete and accurate
in every material respect, or (in the case of projections) based on reasonable
estimates, on the date as of which such information is stated or
certified.  There is no fact known to the Borrower that could reasonably be
expected to have a Material Adverse Effect that has not been disclosed herein,
in the other Basic Documents or in a report, financial statement, exhibit,
schedule, disclosure letter or other writing furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby or thereby.
 
 
SECTION 3.17.  Certain Material Agreements.  The Borrower has heretofore
delivered to the Administrative Agent a complete and correct copy of the Tax
Consolidation Agreements, the Indenture, the Indenture Forbearance, the Escrow
Agreement, the Noteholder Consent Documents, and the Restructuring Term Sheet
(including any modifications or supplements to any of the foregoing), each as in
effect on the First Restatement Date.
 
 
SECTION 3.18.  Real Property.  Set forth on Schedule VI (Part 1) is a list, as
of the First Restatement Date, of all of the real property interests held by
MCC, the Borrower and their respective Subsidiaries (excluding outdoor
advertising sites relating to outdoor advertising activities), indicating in
each case whether the respective property is owned or leased, the identity of
the owner or lessee and the location of the respective property, provided that
such Schedule VI (Part 1) may exclude real property interests whose fair market
value, in the aggregate as to MCC, the Borrower and all of their respective
Subsidiaries, does not exceed $1,000,000.  Set forth on

 
-40-

--------------------------------------------------------------------------------

Table of Contents

 
Schedule VI (Part 2) is a list, as of the First Restatement Date, of all real
property interests held by MCC, the Borrower and their respective Subsidiaries,
which are required to be transferred on or after the First Restatement Date to
Fairway pursuant to the requirements of the Contribution Agreement.
 
 
ARTICLE IV
 
 
CONDITIONS
 
 
SECTION 4.01.  First Restatement Date.  The effectiveness of this Agreement and
of the obligations of the Lenders to continue the Loans hereunder shall not
become effective until the date on which the Administrative Agent shall have
received each of the following documents, each of which shall be satisfactory to
the Administrative Agent (and to the extent specified below, to each Lender) in
form and substance (or such condition shall have been waived in accordance with
Section 9.02):
 
(a)  Executed Counterparts.  From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
 
(b)  Opinion of Counsel to the Borrower.  (i) A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the First
Restatement Date) of Hull, Towill, Norman, Barrett & Salley, P.C., counsel for
the Borrower, covering such matters relating to the Borrower, this Agreement and
the Transactions as the Administrative Agent shall reasonably request,
including, without limitation, (i) opinions concerning authority, execution,
enforceability, non-contravention, security interests and other similar matter
included in the various legal opinions delivered in connection with the Existing
Credit Agreement and (ii) an opinion that (A) the execution, delivery and
performance of this Agreement and the other Loan Documents, (B) the Fairway
Release and (C) the other Transactions, do not in each case (y) contravene the
terms of the Indenture, the Indenture Forbearance, any related agreement or
applicable law or (z) result in the imposition of liens (other than Liens
pursuant to the Loan Documents) upon the assets of Fairway, the Borrower or the
other Obligors (and the Borrower hereby instructs such counsel to deliver such
opinion to the Lenders and the Administrative Agent) and (iii) favorable
opinions of counsel to the Borrower from each jurisdiction in which real
property that is subject to a Mortgage in favor of the Administrative Agent is
located addressing such matters as the Administrative Agent may reasonably
request (and the Borrower hereby instructs such counsel to deliver such opinions
to the Lenders and the Administrative Agent).
 
(c)  Organizational Documents.  Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Obligor, and of the respective
managing members thereof (if applicable), the authorization of the Transactions
and any other legal matters relating to the Obligors and any such managing
member, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
 
(d)  Officer’s Certificate.  A certificate, dated the First Restatement Date and
signed by a senior officer of the Borrower, confirming compliance with the
conditions set forth in the first sentence of Section 4.02.

 
-41-

--------------------------------------------------------------------------------

Table of Contents

 
(e)  Amended and Restated Security and Guarantee Agreement.  The Amended and
Restated Security and Guarantee Agreement, duly executed and delivered by the
Borrower, the Guarantors and the Administrative Agent, together with updated
schedules thereto and the certificates and other securities and instruments, if
any, identified in Annex 1 thereto that are to be delivered on the First
Restatement Date, in each case endorsed in blank or accompanied by undated
powers or allonges, as applicable, executed in blank.  In addition, the Borrower
and each Guarantor shall have taken such other action as the Administrative
Agent shall have requested in order to perfect the security interests created
pursuant to the Security and Guarantee Agreement, including, without limitation,
(i) the filing of Uniform Commercial Code financing statements or amendments
thereto or assignments thereof and (ii) the assignment or replacement of control
agreements in respect of deposit accounts and security accounts.
 
(f)  Pledge Agreements.    Holdings shall reaffirm its obligations under the
Pledge Agreement and Shivers and MPG Holdings shall reaffirm their obligations
under the MPG Holdings Pledge Agreement.
 
(g)  Assignments of and Amendments to Mortgages.  Assignments of and Amendments
to the Mortgages in form and substance satisfactory to the Administrative Agent
and duly executed and delivered by the respective Obligors party thereto,
together with evidence satisfactory to the Administrative Agent of the
recordation thereof.
 
(h)  Transfer Documents.  The Transfer Documents duly executed and delivered by
the parties thereto, including the schedules thereto and all documents required
to be delivered to the Administrative Agent thereunder shall have been delivered
and all payments owing to the Prior Lenders and the Prior Administrative Agent
shall have been paid.
 
(i)  Solvency Certificates.  A certificate by (i) a responsible officer of MCC
and each of its Subsidiaries that is a Loan Party certifying that after giving
affect to this Agreement and the other Transactions, MCC and such Subsidiaries
shall be solvent on a consolidated basis and (ii) a responsible officer of
Outdoor Holding certifying that after giving affect to this Agreement and the
other Transactions, Outdoor Holding shall be solvent.
 
(j)  Outdoor Holdings.  The operating agreement of  Outdoor Holding shall have
been amended in form and substance satisfactory to the Administrative Agent for
the purpose of, among other things, establishing Outdoor Holding as a special
purpose entity, and Outdoor Holdings shall own no assets other than the capital
stock of FMO Holdings, LLC or have any liabilities other than obligations under
the Loan Documents.
 
(k)  Fairway Contribution.  Evidence satisfactory to the Administrative Agent
that the Fairway Contribution shall have been consummated.
 
(l)  Escrow Deposit of Tranche C Term Note.  The holders of the Tranche C Term
Notes shall have provided irrevocable instructions directing that the Tranche C
Term Notes, when issued on the First Restatement Date, shall be deposited with
the Escrow Agent pursuant to the Escrow Agreement.
 
(m)  Indenture Forbearance.  Executed copies of the Indenture Forbearance and
all amendments thereto through the First Restatement Date evidencing that the
holders, or investment advisors or managers of holders, of not less than 75% of
the principal amount of the outstanding 2003 Senior Subordinated Notes have
agreed to forbear from exercising remedies under the Indenture, in form and
substance satisfactory to the Administrative Agent.

 
-42-

--------------------------------------------------------------------------------

Table of Contents

 
(n)  Indenture Related Documents.  Certified executed copies of (i) the
Indenture, (ii) the Escrow Agreement, and (iii) the Noteholder Consent Documents
and (iv) the Restructuring Term Sheet, in each case together with all
amendments, modifications and supplements thereto.
 
(o)  Payment Blockage Notice.  Evidence satisfactory to the Administrative Agent
that no Payment Blockage Notice has been delivered pursuant to the Indenture.
 
(p)  Required Consents.  Pursuant to the Noteholder Consent Documents, the
holders of the 2003 Senior Subordinated Notes shall have approved this
Agreement, the other Loan Documents, the Fairway Contribution, the form of
Intercreditor Agreement attached hereto as Exhibit C and the other Transactions,
which approval shall be in form and substance satisfactory to the Administrative
Agent in its sole discretion.
 
(q)  Fees and Expenses.  Borrower shall have (i) paid to the Administrative
Agent pursuant to Section 2.09(b) a $100,000 administrative agent fee and (ii)
reimbursed the Administrative Agent and the Tranche A Term Loan Lenders for all
reasonable and documented fees and expenses, including attorneys fees and
expenses incurred in connection with this Agreement, the other Loan Documents,
the Fairway Contribution and the transactions contemplated hereby and thereby;
 
(r)  Other Documents.  Such other documents as the Administrative Agent or any
Lender or special counsel to the Borrower may reasonably request.
 
Notwithstanding the foregoing, the effectiveness of this Agreement and of the
obligation of each Lender to continue the Loans hereunder is also subject to the
payment by the Borrower of the costs and expenses of the Administrative Agent
and the Tranche A Term Loan Lenders in connection herewith, including the fees
and expenses of Hogan & Hartson LLP and Haskell Slaughter Young & Rediker, LLC,
in connection with this Agreement and the Transactions, including, without
limitation, (i) the negotiation, preparation, execution and delivery of this
Agreement, the other Loan Documents, documents relating to the Fairway
Contribution and the Transfer Documents and (ii) estimated fees and expenses in
connection with the 2003 Senior Subordinated Notes Refinancing (in each case, to
the extent that statements for such fees and expenses have been delivered to the
Borrower).  MCC shall pay all of the costs and expenses of the Administrative
Agent and the Tranche A Term Loan Lenders in connection with the Fairway
Contribution, including the fees and expenses of Hogan & Hartson LLP and Haskell
Slaughter Young & Rediker, LLC.
 
The Administrative Agent shall notify the Borrower and the Lenders of the First
Restatement, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to continue the Loans hereunder
shall not become effective unless each of the foregoing conditions is satisfied
(or waived pursuant to Section 9.02).
 
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make any
Loan to the Borrower upon the occasion of each borrowing hereunder (including
the initial borrowing) is subject to the further conditions precedent that, both
immediately prior to the making of such Loan and also after giving effect
thereto and to the intended use thereof:
 
(a)  no Default shall have occurred and be continuing; and
 
(b)  the representa­tions and warranties made by MCC and the Borrower in
Section 3, and by each Obligor in each of the other Loan Documents, shall be
true and complete on and as of the date of the making of such Loan with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 
-43-

--------------------------------------------------------------------------------

Table of Contents
 
 
Each notice of borrowing by the Borrower hereunder shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of such notice and, unless the Borrower otherwise notifies
the Administrative Agent prior to the date of such borrowing, as of the date of
such borrowing).
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of MCC and the Borrower covenants and agrees with the Administrative Agent
and the Lenders that:
 
 
SECTION 5.01.  Financial Statements and Other Information.  MCC and the Borrower
shall deliver to the Administrative Agent, RSA and each of the Lenders:
 
(a)  as soon as available and in any event within 60 days after the end of each
of the first three quarterly fiscal periods of each fiscal year of MCC
(commencing with the fiscal period ended September 30, 2009), consolidated
statements of income, retained earnings and cash flows of MCC, the Borrower and
their respective Subsidiaries prepared as if the Borrower and its Subsidiaries
were Subsidiaries of MCC (and, separately stated, for the Borrower and its
Subsidiaries) for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet of MCC, the Borrower and their respective Subsidiaries prepared as
if the Borrower and its Subsidiaries were Subsidiaries of MCC (and, separately
stated, of the Borrower and its Subsidiaries) as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated
figures for MCC or the Borrower, as applicable, for the corresponding period in
the preceding fiscal year (except that, in the case of balance sheets, such
comparison shall be to the last day of the prior fiscal year), accompanied by a
certificate of a senior financial officer of MCC or the Borrower, as applicable,
which certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of MCC,
the Borrower and their respective Subsidiaries as if the Borrower and its
Subsidiaries were Subsidiaries of MCC (or of the Borrower and its Subsidiaries),
in each case in accordance with generally accepted accounting principles,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments);
 
(b)  as soon as available and in any event within 106 days after the end of each
fiscal year of MCC, consolidated statements of income, retained earnings and
cash flows of MCC, the Borrower and their respective Subsidiaries prepared as if
the Borrower and its Subsidiaries were Subsidiaries of MCC (and, separately
stated, of the Borrower and its Subsidiaries) for such fiscal year and the
related consolidated balance sheet of MCC, the Borrower and their respective
Subsidiaries prepared as if the Borrower and its Subsidiaries were Subsidiaries
of MCC (and, separately stated, of the Borrower and its Subsidiaries) as at the
end of such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures for MCC or the Borrower, as applicable, for
the preceding fiscal year, and accompanied in each case (other than with respect
to financial statements of MCC and its Subsidiaries) by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall state that said consolidated financial statements fairly present
the consolidated financial condition and results of operations of MCC, the
Borrower and their respective Subsidiaries as if the Borrower and its
Subsidiaries were Subsidiaries of MCC (or of the Borrower and its Subsidiaries)
as at the end of, and for, such fiscal year in accordance with generally
accepted accounting principles consistently applied, as at the end of, and for,
such fiscal year;

 
-44-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)  (i) promptly upon their becoming available, copies of  all registration
statements and regular periodic reports, if any, which MCC, the Borrower or any
of their respective Subsidiaries shall have filed with the Securities and
Exchange Commission (or any governmental agency substituted therefor) or any
national securities exchange and (ii) concurrently with the delivery of any
documents, certificates or reports to the trustee or holders in respect of any
2003 Senior Subordinated Notes, any 2003 Senior Subordinated Refinanced Notes or
any other permitted indebtedness, copies thereof;
 
(d)  promptly upon the mailing thereof to the shareholders or members of MCC or
the Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;
 
(e)  promptly (but in any event within five Business Days) following the
occurrence thereof, notice of any voluntary or involuntary bankruptcy proceeding
filed by or against Shivers, Questo, Pesto, Holdings or MPG Holdings;
 
(f)  promptly (but in any event within five Business Days) after any senior
officer of MCC or the Borrower knows or has reason to believe that any Default
has occurred, a notice of such Default describing the same in reasonable detail
and, together with such notice or as soon thereafter as possible, a description
of the action that MCC or the Borrower has taken or proposes to take with
respect thereto;
 
(g)  from time to time such other information regarding the financial condition,
operations, business or prospects of MCC, the Borrower or any of their
respective Subsidiaries (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA) as any Lender or the Administrative Agent may reasonably request;
 
(h)  promptly upon receipt thereof, copies of all notices and consents delivered
to Borrower or any of its Subsidiaries from any holder or counterparty in
respect of the 2003 Senior Subordinated Notes, the 2003 Senior Subordinated
Refinanced Notes, the Restructuring Term Sheet, or the Plan Support Agreement;
 
(i)           promptly upon distribution thereof (and in no event later than one
(1) Business Day thereafter), drafts of the Plan Support Agreement and all
disclosure materials and operative documents in connection with the 2003 Senior
Subordinated Notes Refinancing;


(j)           concurrently with the execution and delivery thereof, a copy of
the Plan Support Agreement and the 2003 Senior Subordinated Notes Refinancing
Documents; and


(k)           concurrently with the delivery thereof to any holder of or
representative for the 2003 Senior Subordinated Notes, copies of (i) all
notices, documentation, draft motions or other items provided pursuant to the
Restructuring Term Sheet or the Plan Support Agreement, including, without
limitation, drafts of any disclosure statement and first day pleadings in
connection with the Conforming Plan and (ii) any request for consent by the
Borrower or any of its Subsidiaries pursuant to the Plan Support Agreement.


MCC and the Borrower will, respectively, furnish to the Administrative Agent,
RSA and each Lender, at the time it furnishes each set of financial statements
pursuant to paragraph (a) or (b) above, a certificate of a senior financial
officer of each of MCC and the Borrower (i) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that MCC or
the Borrower, as applicable, has taken or proposes to take with respect thereto)
and (ii) setting forth in reasonable detail (x) the computations necessary to
determine whether MCC or the Borrower, as applicable, is in compliance with
Sections 2.08(b)(i), 6.02, 6.03, 6.04, 6.05 and 6.06 as of the end of the
respective quarterly fiscal period or fiscal year, (y) a statement of the
Working Capital Balance as of the last Business Day of such quarterly fiscal
period or year and (z) a reconciliation to the adjustments necessary to take
into account the effect of any acquisition or Disposition during the four
quarterly fiscal periods ending with the date of such financial statements as
contemplated in the definitions of “Cash Flow” and “Interest Expense” in
Section 1.01, such certificate to include an itemization of the Net Proceeds of
any Disposition received during the relevant reporting period by MCC, the
Borrower and their respective Subsidiaries.

 
-45-

--------------------------------------------------------------------------------

Table of Contents
 
 
MCC and the Borrower will, promptly after the delivery of the financial
statements pursuant to paragraphs (a) and (b) above and at reasonable times and
upon reasonable advance notice, host an update call with the Administrative
Agent, RSA and the Lenders to discuss said financial statements and the
business, operations and strategic plan of MCC, the Borrower and their
respective Subsidiaries.
 
 
SECTION 5.02.  Notices of Material Events.  MCC and the Borrower will,
respectively, furnish to the Administrative Agent and each Lender prompt written
notice of the following:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting MCC or the
Borrower or any of their Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of MCC, the Borrower and their respective Subsidiaries in an aggregate
amount exceeding $5,000,000;
 
(d)  the assertion of any Environmental Claim by any Person against, or with
respect to the activities of, MCC, the Borrower or any of their respective
Subsidiaries and any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations, other than any
Environmental Claim or alleged violation that, if adversely determined, would
not (either individually or in the aggregate) have a Material Adverse Effect;
 
(e)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
 
(f)  any material development relating to the obligations of the Borrower
pursuant to Section 5.09, including copies of all draft documentation relating
thereto, including term sheets and drafts of any documents relating to the Plan
Support Agreement and the 2003 Senior Subordinated Notes Refinancing, in each
case, not later than one day after the receipt or distribution thereof.

 
-46-

--------------------------------------------------------------------------------

Table of Contents

 
Each notice delivered under this Section (other than clause (f)) shall be
accompanied by a statement of a senior financial officer of MCC and the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
 
SECTION 5.03.  Existence, Etc.  Each of MCC and the Borrower will, and will
cause each of its Subsidiaries to:
 
(a)  preserve and maintain its legal existence and all of its material rights,
privileges, licenses and franchises, provided that nothing in this Section shall
prohibit any transaction expressly permitted under Section 6.01, or prohibit the
conversion of a Subsidiary of MCC or the Borrower from a corporation or
partnership into a limited liability company, so long as, after giving effect to
such conversion, such Subsidiary shall have executed and delivered such
instruments, and delivered such proof of corporate or other action and opinions
of counsel, as the Administrative Agent shall deem appropriate to confirm the
obligations of such Subsidiary under the Security Documents;
 
(b)  comply with the requirements of all applicable laws, rules, regulations and
orders of governmental or regulatory authorities if failure to comply with such
requirements could have a Material Adverse Effect;
 
(c)  pay and discharge all taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its Property prior to the
date on which penalties attach thereto, except for any such tax, assessment,
charge or levy the payment of which is being contested in good faith and by
proper proceedings and against which adequate reserves are being maintained in
accordance with GAAP;
 
(d)  maintain all of its Properties used or useful in its business in good
working order and condition, ordinary wear and tear excepted;
 
(e)  keep adequate records and books of account, in which complete entries will
be made in accordance with generally accepted accounting principles consistently
applied;
 
(f)  permit representatives of any Lender or the Administrative Agent, during
normal business hours, to examine, copy and make extracts from its books and
records, to inspect any of its Properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be); and
 
(g)  not commingle its funds with those of Questo or any other Subsidiary of
Questo (other than MCC, the Borrower and their respective Subsidiaries), or use
its funds other than in the business conducted by MCC, the Borrower and their
respective Subsidiaries.
 
 
SECTION 5.04.  Insurance.  Each of MCC and the Borrower will, and will cause
each of its Subsidiaries to, keep insured by financially sound and reputable
insurers all Property of a character usually insured by corporations engaged in
the same or similar business similarly situated against loss or damage of the
kinds and in the amounts customarily insured against by such corporations and
carry such other insurance as is usually carried by such corporations, provided
that in any event, MCC and the Borrower shall be permitted to maintain
deductibles (including through self-insurance), and maintain insurance through
insurers not meeting the standards described above, in an aggregate amount up to
but not exceeding $7,500,000 with respect to any category of insurance.

 
-47-

--------------------------------------------------------------------------------

Table of Contents

 
SECTION 5.05.  [Intentionally Omitted.]
 
 
SECTION 5.06.  Use of Proceeds.   No part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.
 
 
SECTION 5.07.  Certain Obligations Respecting Subsidiaries.  Each of MCC and the
Borrower will, and will cause each of its Subsidiaries to, take such action from
time to time as shall be necessary to ensure that each of MCC, the Borrower and
each of their respective Subsidiaries at all times own (subject only to the Lien
of the Security and Guarantee Agreement) at least the same percentage of the
outstanding equity interests (including stock) of each of its Subsidiaries as is
owned on the date hereof.  Without limiting the generality of the foregoing,
none of MCC, the Borrower or any of their respective Subsidiaries shall sell,
transfer or otherwise dispose of any equity interests in any Subsidiary owned by
them, nor permit any Subsidiary to issue any equity interests of any class
whatsoever to any Person (other than to any Loan Party).  In the event that any
such additional equity interests shall be issued by the Borrower or any
Subsidiary of MCC or the Borrower, the Borrower agrees forthwith to deliver (or
cause to be delivered) to the Administrative Agent pursuant to the Security and
Guarantee Agreement the certificates, if any, evidencing such equity interests,
accompanied by undated powers executed in blank and shall take such other action
as the Administrative Agent shall request to perfect the security interest
created therein pursuant to the Security and Guarantee Agreement.
 
Except for the 2003 Senior Subordinated Notes Refinancing (which shall not
restrict or prohibit any term of any Loan Document), each of MCC and the
Borrower will not permit any of its Subsidiaries to enter into, after the First
Restatement Date, any indenture, agreement, instrument or other arrangement
that, directly or indirectly, prohibits or restrains, or has the effect of
prohibiting or restraining, or imposes materially adverse conditions upon, the
incurrence or payment of Indebtedness, the granting of Liens, the declaration or
payment of dividends, the making of loans, advances or Investments or the sale,
assignment, transfer or other disposition of Property (other than customary
restrictions on the assignability of contracts).
 
Nothing in this Section shall be deemed to prohibit a Disposition of any
Subsidiary of MCC or the Borrower to the extent that such Disposition is
permitted under Section 6.01.
 
 
SECTION 5.08.  Further Assurances.  Each of MCC and the Borrower will, and will
cause each of its Subsidiaries to, take such action from time to time as shall
reasonably be requested by the Administrative Agent to effectuate the purposes
and objectives of this Agreement and the other Loan Documents.
 
Without limiting the generality of the foregoing, each of MCC and the Borrower
will take such action, and will cause each of its Subsidiaries to take such
action, from time to time as shall be necessary to ensure that each Subsidiary
of MCC and the Borrower (other than any Subsidiary organized in any jurisdiction
outside of the United States of America or any Subsidiary that, as of the First
Restatement Date, is not a Wholly Owned Subsidiary) is a “Subsidiary Guarantor”
under the Security and Guarantee Agreement.  Accordingly, in the event that any
new Subsidiary meeting such conditions is formed or acquired by MCC or the
Borrower after the First Restatement Date, MCC or the Borrower, as applicable,
will cause such Subsidiary to become a “Subsidiary Guarantor” and a “Securing
Party” under the Security and Guarantee Agreement pursuant to an instrument of
assumption in form and substance satisfactory to the Administrative Agent, and
to deliver such proof of corporate action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Section 4.01 hereof upon the First Restatement Date or as
the Administrative Agent shall have requested (and the Borrower hereby instructs
such counsel to deliver such opinions to the Lenders and the Administrative
Agent).

 
-48-

--------------------------------------------------------------------------------

Table of Contents
 
 
In addition, without limiting the generality of the foregoing, the Borrower
will, and will cause each of the other Obligors to, take such action from time
to time (including filing appropriate Uniform Commercial Code financing
statements and executing and delivering such assignments, control agreements,
security agreements and other instruments) as shall be reasonably requested by
the Administrative Agent to create, in favor of the Administrative Agent for the
benefit of the Lenders, perfected security interests and Liens in substantially
all of the property of the Obligors as collateral security for its obligations
hereunder and under the Security Documents; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents.
 
If any Obligor shall acquire or, in the case of any real property located in the
State of Florida, own any real property interest, including improvements, after
the First Restatement Date having a fair market value of $3,000,000 or more (or
shall make improvements upon any existing real property interest resulting in
the fair market value of such interest together with such improvements being
equal to $3,000,000 or more), then (subject, in the case of any such interest
that is a leasehold interest, to the delivery by the relevant landlords of any
required landlord consent and memoranda of lease for recording in the
appropriate county land office) it will (or, as applicable, will cause the
respective Obligor holding such real property interest to) execute and deliver
in favor of the Administrative Agent a mortgage, deed of trust or deed to secure
debt (as appropriate for the jurisdiction in which such respective real property
is situated) pursuant to which such Obligor will create a Lien upon such real
property interest (and improvements) in favor of the Administrative Agent for
the benefit of the Lenders as collateral security for the obligations of the
Obligors hereunder and under the Security Documents, and will deliver (or, or in
case of landlords’ consents, will use its best efforts to cause the relevant
landlords to deliver) such opinions of counsel, landlords’ consents, and title
insurance policies as the Administrative Agent shall reasonably request in
connection therewith, provided that, with respect to any real property interest
in the State of Florida (or any other state where a significant mortgage
recording tax would be due), if applicable, the Administrative Agent may in its
sole discretion reduce the amount of the obligations of the Obligors hereunder
that are secured by any such Lien in order to reduce the amount of any mortgage
recording taxes payable to the State of Florida (or any Governmental Authority
thereof) in respect of such Lien.
 
Each Obligor shall at all times maintain control agreements, in form and
substance acceptable to the Administrative Agent, as may be required to perfect
the security interest created by the Security Documents in any and all “Deposit
Accounts” (as defined in the Security and Guarantee Agreement), excluding
“Deposit Accounts” (as so defined) having cash balances in an aggregate amount
of less than $500,000, and shall furnish to the Administrative Agent true copies
of such control agreements.
 
Each Obligor shall use its best efforts to provide to the Administrative Agent
promptly after the First Restatement Date, each of the items listed in Schedule
VIII hereto.
 
 
SECTION 5.09.  Senior Subordinated Notes Refinancing.  No later than seven (7)
months following the First Restatement Date, the Borrower shall consummate 2003
Senior Subordinated Notes Refinancing on terms approved by the Administrative
Agent and in accordance with the requirements of Section 6.03(d).

 
-49-

--------------------------------------------------------------------------------

Table of Contents

 
ARTICLE VI
 
NEGATIVE COVENANTS
 
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of MCC and the Borrower covenants and agrees with the Administrative Agent
and Lenders that:
 
 
SECTION 6.01.  Prohibition of Fundamental Changes
 
(a)  Mergers and Acquisitions.  MCC and the Borrower will not, nor will they
permit any of their respective Subsidiaries to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution).  MCC and the Borrower will
not, nor will they permit any of their respective Subsidiaries to, acquire any
business or Property from, or capital stock of, or be a party to any acquisition
of, any Person except for purchases of inventory and other Property to be sold
or used in the ordinary course of business, Investments permitted under
Section 6.04(e) and Capital Expenditures permitted hereunder.
 
(b)  Dispositions.  MCC and the Borrower will not, nor will they permit any of
their respective Subsidiaries to, convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, (i) all or a
substantial part of the business or Property of MCC, the Borrower and their
respective Subsidiaries on a consolidated basis (determined as if the Borrower
and its Subsidiaries were Subsidiaries of MCC), whether now owned or hereafter
acquired, and the Borrower will not permit any of the Newspaper Entities to
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or a substantial part of the business or Property of
the Newspaper Entities on a consolidated basis, whether now owned or hereafter
acquired or (ii) prior to the Tranche A Payoff Date, any Property of MCC, the
Borrower or any of their respective Subsidiaries.
 
(c)  Certain Exceptions.  Notwithstanding the foregoing provisions of this
Section, (1) the transactions described in clauses (i), (iii), and (v) below
shall be permitted at all times, and (2) the other transactions described below
shall be permitted on or following the Tranche A Payoff Date:
 
(i)  the Borrower or any Subsidiary of MCC or the Borrower may, subject to the
applicable requirements of the Security Documents, elect to convert from a
corporation or partnership into a limited liability company and the Borrower or
any Subsidiary of MCC or the Borrower may be merged or consolidated with or into
(x) the Borrower if the Borrower shall be the continuing or surviving
corporation or (y) MCC, the Borrower or any Subsidiary of MCC or the Borrower so
long as the survivor company shall be a Loan Party, provided, however, that a
Newspaper Entity may not be merged or consolidated with or into MCC, the
Borrower or a Subsidiary of MCC or the Borrower unless the surviving entity is a
Newspaper Entity; provided, further, that prior to the Tranche A Payoff Date,
neither MCC nor any Subsidiary of MCC may be merged or consolidated with any
Newspaper Entity;
 
(ii)  any Subsidiary of MCC may sell, lease, transfer or otherwise dispose of
any or all of its Property (upon voluntary liquidation or otherwise), provided
that any such sale, lease, transfer or other disposition to an Affiliate thereof
that is not a Loan Party shall satisfy the requirements of Section 6.09, it
being understood that any such sale, lease, transfer or other disposition to an
Affiliate thereof that is not a Loan Party of real property that satisfies the
requirements of clause (vii) below, shall be deemed to satisfy the requirements
of Section 6.09;

 
-50-

--------------------------------------------------------------------------------

Table of Contents

 
(iii)  any Newspaper Entity may sell, lease, transfer or otherwise dispose of
any or all of its Property (upon voluntary liquidation or otherwise) to any
other Newspaper Entity that is a Loan Party;
 
(iv)  MCC, the Borrower or any of their respective Subsidiaries may (whether by
way of purchase of assets or stock, by merger or consolidation or otherwise)
make any acquisition of a business, and the related assets, of any other Person
(i.e. any Person other than MCC, the Borrower or any of their respective
Subsidiaries), provided that:
 
(w)  if MCC is a party to such transaction, MCC shall be the continuing or
surviving entity or the continuing or surviving entity shall have assumed all of
the obligations of MCC hereunder pursuant to an instrument in form and substance
satisfactory to the Administrative Agent and shall have delivered such proof of
corporate action, incumbency of officers, opinions of counsel and other
documents as is consistent with those delivered by MCC pursuant to Section 4.01
upon the First Restatement Date or as the Administrative Agent shall have
requested;
 
(x)  (A) no later than five Business Days prior to the consummation of such
acquisition, the Borrower shall have delivered to the Administrative Agent
drafts or executed counterparts of the respective agreements or instruments
pursuant to which such acquisition is to be consummated (together with any
related management, non-compete, employment, option or other material agreements
and any lease or other agreement entered into with any Affil­iate of the seller)
and any schedules or other material ancillary documents to be executed or
delivered in connection therewith as are sufficient to demonstrate compliance by
with the requirements of this Section 6.01(c)(iv) and (B) promptly following
request therefor, the Borrower shall deliver copies of such other information or
documents relating to such acquisition as any Lender or Lenders (through the
Administrative Agent) shall have reason­ably requested; the agreements,
instruments and other documents referred to above shall provide that
 
(I)  none of MCC, the Borrower or any of their respective Subsidiaries shall, in
connection with such acquisition, assume any (1) Indebtedness of the seller or
sellers or (2) other obligations of the seller or sellers (except for
obligations incurred in the ordinary course of business in operating the
Property so acquired and reasonably necessary or desirable to the continued
operation of such Property) and
 
(II)  all Property to be acquired in connection with such acquisition shall be
acquired free and clear of any and all Liens (except for Liens that are
permitted by Section 6.02);
 
(y)  in connection with such acquisition, MCC, the Borrower or the relevant
Subsidiary of MCC or the Borrower shall have undertaken environmental surveys
and assessments prepared by a firm of licensed engineers (familiar with the
identification of toxic and hazardous substances) and shall have delivered
copies thereof to the Administrative Agent no later than five Business Days
prior to the consummation of such acquisition; such surveys and assessments
shall be in form and substance satisfactory to the Administrative Agent and the
Required Lenders and shall have results satisfactory to the Administrative Agent
and the Required Lenders, provided that neither the Administrative Agent nor any
Lender shall have any responsibility to MCC, the Borrower or any of their
respective Subsidiaries or any other Person arising out of or relating to the
scope or results of such environmental due diligence; and

 
-51-

--------------------------------------------------------------------------------

Table of Contents
 
 
(z)  no later than five Business Days prior to the consummation of such
acquisition, the Borrower shall furnish to the Lenders (1) projected pro forma
consolidated balance sheets, income statements and cash flow statements
(including a statement of sources and uses of funds for such acquisition
showing, among other things, the source of financing for such acquisition) of
MCC, the Borrower and their respective Subsidiaries (prepared as if the Borrower
and its Subsidiaries were Subsidiaries of MCC) after giving effect to such
acquisition for the period commencing on the date of such acquisition and ending
one year after the end of the most recent Fiscal Quarter and (2) a certificate
of a senior officer showing calculations in reasonable detail demonstrating
that, after giving effect to such acquisition on a pro forma basis (as if such
acquisition had been consummated at the beginning of the relevant periods), MCC
and the Borrower will be in compliance with the provisions of Section 6.06,
 
provided that (X) no acquisition may be made under this clause (iv) unless at
the time thereof, and after giving effect thereto, no Default shall have
occurred and shall be continuing, (Y) other than any such acquisitions
identified on Schedule VII hereto in respect of which MCC, the Borrower or any
of their respective Subsidiaries has on the First Restatement Date an obligation
(contingent or otherwise) to consummate such acquisition at a later date, the
aggregate consideration paid in connection with all such acquisitions
consummated after September 30, 2008 (including, without limitation, all
acquisitions that have been consummated after September 30, 2008, but prior to
the First Restatement Date, which acquisitions are identified on Schedule VII
hereto) shall not exceed $5,000,000 and (Z) the Borrower shall not be required
to deliver the agreements, environmental surveys and pro forma calculations
otherwise required by the foregoing clauses (x), (y) and (z) unless requested by
the Administrative Agent;
 
(v)  Outdoor Holding may consummate the Fairway Contribution and MCC and its
Subsidiaries may transfer Property to Fairway (or any successor thereof) as
required pursuant to the Contribution Agreement;
 
(vi)  the Newspaper Entities may sell, transfer or otherwise dispose of Property
(including by way of an exchange of Property owned by such Newspaper Entity for
Property owned by any other Person), so long as (a) the aggregate amount of
Asset Cash Flow attributable to such assets or equity interests being sold,
transferred, disposed or exchanged during any single fiscal year shall not
exceed $7,500,000, or during the period commencing on the Existing Credit
Agreement Effective Date through the term of this Agreement shall not exceed
$20,000,000, (b) at the time thereof, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, (c) no later
than five Business Days prior to the consummation of such transaction, MCC shall
furnish to the Lenders a certificate of a senior officer showing calculations in
reasonable detail demonstrating that, after giving effect to such transaction on
a pro forma basis (as if such acquisition had been consummated at the beginning
of the relevant periods), MCC and the Borrower will be in compliance with the
provisions of Section 6.06 and (d) to the extent any such exchange of property
constitutes an “Asset Swap” under and as defined in the Indenture or, following
the 2003 Senior Subordinated Notes Refinancing Effective Date, the Refinanced
Indenture, the Borrower shall have delivered to the Administrative Agent a copy
of any fairness opinion delivered pursuant to such indenture, provided that any
such sale, transfer or other disposition to an Affiliate of such Newspaper
Entity that is not a Loan Party shall satisfy the requirements of Section 6.09;

 
-52-

--------------------------------------------------------------------------------

Table of Contents

 
(vii)  MCC, the Borrower and their respective Subsidiaries may sell, transfer or
otherwise dispose of real property owned by them (or of the equity interests in
any Subsidiary of MCC or the Borrower whose only assets consist of real
property) for consideration paid exclusively in cash, provided that
 
 (u)  any such sale, transfer or other disposition to an Affiliate thereof that
is not a Loan Party shall satisfy the requirements of Section 6.09,
 
(v)  no such sale, transfer or other disposition by a Newspaper Entity shall be
to a Subsidiary of MCC,
 
(w)  any such sale, transfer or other disposition to an Affiliate thereof shall
provide that concurrently with such transaction such Affiliate shall enter into
a lease agreement containing Acceptable Lease Terms and which is otherwise in
form and substance satisfactory to the Administrative Agent pursuant to which
such real property shall be leased back to a Newspaper Entity,
 
(x)  no later than five Business Days prior to the consummation of such sale,
transfer or disposition, MCC shall furnish to the Lenders a certificate setting
forth calculations in form and detail satisfactory to the Administrative Agent
demonstrating on a pro forma basis (as if such sale, transfer or disposition had
been consummated at the beginning of the relevant periods), that (A) MCC and the
Borrower would have been in compliance with the provisions of Sections 6.06(b)
and 6.06(c) and (B) MCC and the Borrower would have been in compliance with the
provisions of Section 6.06(a) as if such Section required a Cash Flow Ratio of
0.75 lower than the respective Cash Flow Ratio specified for the relevant
periods in said Section,
 
(y)  the aggregate amount of Capital Lease Obligations that such lease agreement
gives rise to, together with the aggregate amount of Capital Lease Obligations
incurred pursuant to this clause (vii) in all prior lease transactions during
the period commencing on the Existing Credit Agreement Effective Date through
the term of this Agreement, shall not exceed $25,000,000, and
 
(z)  the aggregate fair market value of the real property sold, transferred or
otherwise disposed of pursuant to this clause (vii) shall not exceed
$100,000,000; and
 
(viii)  MCC, the Borrower and their respective Subsidiaries may, sell, transfer
or otherwise dispose of assets relating to its outdoor advertising business;
provided that,
 
(w)  both immediately prior to such sale, transfer or other disposition and,
after giving effect thereto, no Default shall have occurred and be continuing;
 
(x) unless the Required Lenders shall otherwise agree, at least 90% of the
consideration for such Disposition shall be paid in cash;
 
(y) such sale, transfer or other disposition shall be made for fair market
value; and
 
(z) such sale, transfer or other disposition to an Affiliate thereof that is not
a Loan Party shall satisfy the requirements of Section 6.09.

 
-53-

--------------------------------------------------------------------------------

Table of Contents

 
SECTION 6.02.  Limitation on Liens.  MCC and the Borrower will not, nor will
they permit any of their respective Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon any of its Property, whether now owned or
hereafter acquired, except:
 
(a)  Liens created pursuant to the Security Documents;
 
(b)  Liens in existence on the date hereof and (i) listed in Part B of
Schedule II hereto or (ii) related to purchase money Indebtedness and Capital
Lease Obligations in an amount not to exceed $10,000,000 in the aggregate;
 
(c)  Liens imposed by any governmental authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, adequate reserves with respect thereto are
maintained on the books of MCC, the Borrower or the affected Subsidiaries, as
the case may be, in accordance with GAAP;
 
(d)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings and judgment Liens but only to the extent, for an amount
and for a period not resulting in an Event of Default under paragraph (h) of
Article VII;
 
(e)  pledges or deposits under worker’s compensation, unemployment insurance and
other social security legislation;
 
(f)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of Property or
minor imperfections in title thereto which, in the aggregate, will not result in
a Material Adverse Effect;
 
(h)  in the case of sign locations of MCC, the Borrower and their respective
Subsidiaries, so-called amortization zoning and other restrictions imposed by
state and local authorities upon the use of such locations;
 
(i)  on and after the 2003 Senior Subordinated Notes Refinancing Effective Date,
liens securing the 2003 Senior Subordinated Refinanced Notes and the Tranche B
Term Loans; provided, however, that (i) such liens shall be subject to and
comply with the terms of the Intercreditor Agreement, (ii) such liens shall not
attach to any assets that do not also constitute collateral security under the
Loan Documents or to any assets of any Obligor other than the Newspaper Entities
and (iii) such liens shall be granted pursuant to security documentation of a
similar form to the Security Documents to which the Borrower and its
Subsidiaries are party and shall otherwise be reasonably satisfactory in form
and substance  to the Administrative Agent;
 
(j)  to the extent constituting a Lien, the encumbrances pursuant to the Escrow
Agreement in respect of the Tranche C Term Loans;

 
-54-

--------------------------------------------------------------------------------

Table of Contents

 
(k)  Liens arising in connection with Capital Lease Obligations permitted under
Section 6.03(l), so long as no such Lien applies to any Property other than the
Property subject to the respective lease agreement that gives rise to a Capital
Lease Obligation; and
 
(l)  any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or Property.
 
 
SECTION 6.03.  Indebtedness.  MCC and the Borrower will not, nor will they
permit any of their respective Subsidiaries to, create, incur or suffer to exist
any Indebtedness except:
 
(a)  Indebtedness to the Lenders hereunder;
 
(b)  Indebtedness outstanding on the date hereof and listed in Part A of
Schedule II hereto;


(c)  (x) Intercompany Indebtedness to the extent permitted by Section 6.04 and
(y) Indebtedness of any Subsidiary of MCC or the Borrower that is not a Loan
Party that constitutes an Investment permitted under Section 6.04(e) or (g);
provided, however, that (i) all Intercompany Indebtedness shall be evidenced by
a note delivered to the Administrative Agent containing subordination terms
satisfactory to the Administrative Agent and (ii) all Indebtedness described in
this Section 6.03(c) of a non-Loan Party that is outstanding as of the First
Restatement Date (other than Indebtedness permitted under Section 6.04(g)) shall
be listed on Schedule II (including the amounts outstanding thereunder) and
evidenced by a note delivered to the Administrative Agent;
 
(d)  Indebtedness in respect of (i) the 2003 Senior Subordinated Notes, and (ii)
on and after the 2003 Senior Subordinated Notes Refinancing Effective Date, the
2003 Senior Subordinated Notes Refinancing in an aggregate principal amount not
exceeding the principal amount permitted pursuant to the definition of such term
in Section 1.01; provided, that (A) the Borrower shall have provided certified
copies of the Refinanced Indenture and the other 2003 Senior Subordinated Notes
Refinancing Documents, each of which shall be consistent with the terms hereof
and have been approved by the Administrative Agent in writing, (B) none of the
Senior Subordinated Notes Refinancing Documents shall contain a cross default
that is more burdensome to the Borrower or its Subsidiaries than the cross
default provision contained in the Indenture, (C) the Intercreditor Agreement
shall have been duly executed and delivered by all parties thereto, (D) the
Administrative Agent shall have received such legal opinions in respect of the
Loan Documents, the Intercreditor Agreement and the 2003 Senior Subordinated
Notes Refinancing Documents as it may reasonably request, including, without
limitation, opinions under New York law in respect of the Loan Documents, each
in form and substance reasonably satisfactory to the Administrative Agent, and
(E) the Lenders hereto shall have executed and delivered to the Administrative
Agent such documentation (if any) as the Administrative Agent may reasonably
request to acknowledge, ratify and confirm (I) the cancellation of the Tranche C
Term Loans and (II) that the obligations in respect of the Tranche B Term Loans
have ceased to be obligations secured by the Security Documents or guaranteed by
any Obligor other than Obligors that are Subsidiaries of the Borrower;
 
(e)  [Intentionally Omitted.];
 
(f)  [Intentionally Omitted.];
 
(g)  [Intentionally Omitted.];

 
-55-

--------------------------------------------------------------------------------

Table of Contents

 
(h)  [Intentionally Omitted.];
 
(i)  [Intentionally Omitted.];
 
(j)  any Indebtedness of the type described in clause (f) of the definition of
such term in Section 1.01 outstanding immediately prior to September 30, 2008 up
to but not exceeding $2,000,000 in the aggregate at any one time outstanding;
 
(k)  additional unsecured Indebtedness of MCC, the Borrower or any of their
respective Subsidiaries to any Person other than an Affiliate thereof up to but
not exceeding $1,000,000 in aggregate principal amount at any one time
outstanding; and
 
(l)  Indebtedness in respect of Capital Lease Obligations permitted to be
incurred under Sections 6.01(c)(vii).
 
 
SECTION 6.04.  Investments
 
.  MCC and the Borrower will not, nor will they permit any of their respective
Subsidiaries to, make or permit to remain outstanding any Investments except:
 
(a)  Investments outstanding on the First Restatement Date and identified in
Part B of Schedule IV hereto;
 
(b)  Cash and Cash Equivalents;
 
(c)  Investments in Loan Parties; provided, that the Borrower and its
Subsidiaries shall not make any Investment in MCC or any of its Subsidiaries
after the First Restatement Date;
 
(d)  [Intentionally Omitted.];
 
(e)  (x) Investments in existence on September 30, 2008 in Subsidiaries of MCC
or the Borrower that are not Loan Parties up to but not exceeding $35,000,000 in
the aggregate, (y) Investments in existence on September 30, 2008 and identified
in Part D of Schedule IV hereto  in Persons that are neither MCC, the Borrower
nor Subsidiaries of MCC or the Borrower and (z) other Investments in existence
on September 30, 2008 in Persons that are neither MCC, the Borrower nor
Subsidiaries of MCC or the Borrower up to but not exceeding $1,000,000
individually and $5,000,000 in the aggregate; ;


(f)  loans to Shivers in an aggregate amount at any one time not exceeding
$12,500,000; provided that no such loan shall be made after the First
Restatement Date at any time (i) when a Default has occurred and is continuing
or (ii) prior to the Tranche A Payoff Date;
 
(g)  additional working capital Investments by MCC or any of its Subsidiaries in
the ordinary course of business in Subsidiaries of MCC or the Borrower that are
not Loan Parties in an aggregate amount at any time not exceeding $6,000,000;
provided, however, that following the First Restatement Date and prior to the
Tranche A Payoff Date, no more than $2,000,000 of aggregate Investments may be
made pursuant to this clause (g);
 
(h)  Outdoor Holding may make payments required pursuant to the Contribution
Agreement; and

 
-56-

--------------------------------------------------------------------------------

Table of Contents

 
(i)  MCC, the Borrower and their respective Subsidiaries may transfer Property
to MCC Outdoor, LLC (or any successor thereof) as required pursuant to the
Contribution Agreement.
 
For purposes of clauses (f) and (g) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (i) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (ii) the aggregate amount of dividends, distributions or other
payments received by a Loan Party in cash in respect of such Investment; the
amount of an Investment shall not in any event be reduced by reason of any
write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.
 
 
SECTION 6.05.  Restricted Payments.  MCC and the Borrower will not, nor will
they permit any of their respective Subsidiaries to, declare or make any
Restricted Payment at any time, except that, so long as at the time thereof and
after giving effect thereto (and to any concurrent incurrence of any
Indebtedness) no Default or Event of Default shall have occurred and be
continuing:
 
(a)  [Intentionally Omitted.];
 
(b)  [Intentionally Omitted.];
 
(c)  [Intentionally Omitted.];
 
(d)  MCC and the Borrower may make payments to Holdings, Pesto, Questo, Shivers
and MPG Holdings pursuant to the Tax Consolidation Agreements;
 
(e)  MCC may make Restricted Payments to officers and other executive employees
of MCC, the Borrower and their respective Subsidiaries to the extent
constituting Special Deferred Compensation;
 
(f)  [Intentionally Omitted.];
 
(g)  MCC may make Restricted Payments in respect of one or more employee
compensation plans (including “phantom stock” payments referred to in the
definition of the term “Restricted Payments” in Section 1.01) maintained for
employees of MCC, the Borrower and their respective Subsidiaries so long as the
aggregate amount of such Restricted Payments made in any single fiscal year
shall not exceed $1,500,000 and the aggregate amount of such Restricted Payments
made during the period commencing on the Existing Credit Agreement Effective
Date through the term of this Agreement shall not exceed $10,000,000;
 
(h)  [Intentionally Omitted.]; and
 
(i)  the Borrower and any Subsidiary of MCC or the Borrower may make Restricted
Payments to any Loan Party.
 
Nothing herein shall be deemed to prohibit the payment of dividends or other
distributions in respect of equity by the Borrower or any Subsidiary of MCC or
the Borrower to any Loan Party (or, in the case of any Subsidiary of MCC or the
Borrower that is not a Loan Party, to each holder of ownership of such
Subsidiary on a pro rata basis based on their relative ownership interests (or
on a basis more favorable to the Loan Parties)).
 
 
-57-

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 6.06.  Financial Covenants.
 
(a)  Cash Flow Ratios.  At all times after the First Restatement Date, MCC and
the Borrower will not permit the Cash Flow Ratio to exceed 5.50:1 or the Senior
Cash Flow Ratio to exceed 2.00:1.
 
(b)  Fixed Charge Coverage Ratio.  At all times after the First Restatement
Date, MCC and the Borrower will not permit the Fixed Charge Coverage Ratio to be
less than 1.05 to 1.
 
(c)  Interest Coverage Ratio. MCC and the Borrower will not permit the Interest
Coverage Ratio to be less than the following respective amounts at any time
during the following respective periods:
 
 
                                                                                             
Interest Coverage
Period                                                            
 Ratio          
 
At all times after the
First                                                 2.25 to 1
  Restatement Date through but
  excluding March 31, 2010


At all times after and including                                        2.00 to
1
  March 31, 2010
 
 
(d)  MPG Capital Expenditures. Prior to the consummation of the 2003 Senior
Subordinated Notes Refinancing, the Borrower and its Subsidiaries shall not make
Capital Expenditures in excess of the amount permitted under the Restructuring
Term Sheet for the 13 week period covered by the 13-week cash flow forecast as
of September 22, 2009.
 
(e)  Certain Financial Covenant Calculations.  Until the earlier to occur of (i)
the date that is seven (7) months following the First Restatement Date, and (ii)
the Borrower’s consummation of the 2003 Senior Subordinated Notes Refinancing,
the financial covenants set forth in this Section 6.06 shall be calculated,
where applicable, as if the 2003 Senior Subordinated Notes Refinancing had
occurred at the beginning of the applicable four fiscal quarter period such that
the aggregate principal amount of the 2003 Senior Subordinated Notes was
$101,800,000, $99,000,000 of which accrues interest at a cash interest rate of
5% per annum and a paid-in-kind interest rate of 10% per annum compounded
quarterly in arrears and $2,800,000 of which accrues interest at cash interest
rate of 7% per annum.
 
 
SECTION 6.07.  [Intentionally Omitted.]
 
 
SECTION 6.08.  Lines of Business.  None of MCC, the Borrower or any of their
respective Subsidiaries shall engage to any substantial extent in any line or
lines of business activity other than the types of businesses engaged in on the
date hereof by MCC, the Borrower and their respective Subsidiaries.  MCC and the
Borrower will not, and will not permit any of their respective Subsidiaries
(other than the Newspaper Entities) to, own any newspaper assets, or engage in
the business of publishing newspapers, other than (a) as a result of
acquisitions in which the acquired entity owns newspaper assets or engages in
the business of publishing newspapers but is not primarily engaged in the
business of owning newspaper assets or publishing newspapers or (b) where the
ownership of newspaper assets or publishing of newspapers generates Cash Flow
not exceeding $1,000,000 during any single fiscal year.

 
-58-

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 6.09.  Transactions with Affiliates.  MCC and the Borrower will not, nor
will they permit any of their respective Subsidiaries to, directly or
indirectly:  (a) make any Investment in an Affiliate thereof that is not a Loan
Party; (b) transfer, sell, lease, assign or otherwise dispose of any Property to
an Affiliate thereof that is not a Loan Party; (c) merge into or consolidate
with or purchase or acquire Property from an Affiliate thereof that is not a
Loan Party; or (d) enter into any other transaction directly or indirectly with
or for the benefit of an Affiliate thereof that is not a Loan Party (including,
without limitation, guarantees and assumptions of obligations of an Affiliate
thereof that is not a Loan Party); provided that (s) MCC, the Borrower and their
respective Subsidiaries may consummate the transactions required by the
Contribution Agreement, (t) make Investments expressly permitted by Section
6.04, (u) make Restricted Payments expressly permitted by Section 6.05, (x) any
Affiliate thereof who is an individual may serve as a director, officer or
employee of MCC, the Borrower or any of their respective Subsidiaries and
receive reasonable compensation for his or her services in such capacity,
(y) MCC, the Borrower and their respective Subsidiaries may enter into
transactions (other than extensions of credit by MCC, the Borrower or any of
their respective Subsidiaries to an Affiliate thereof) providing for the leasing
of Property, the rendering or receipt of services or the purchase or sale of
inventory and other Property in the ordinary course of business if the monetary
or business consideration arising therefrom would be substantially as
advantageous to MCC, the Borrower and their respective Subsidiaries as the
monetary or business consideration which it would obtain in a comparable
transaction with a Person not an Affiliate of MCC, the Borrower or any of their
respective Subsidiaries and (z) MCC and the Borrower may be a party to, and make
payments under, the Tax Consolidation Agreements.
 
 
SECTION 6.10.  Modifications of Certain Agreements.  MCC and the Borrower will
not consent to any modification, supplement or waiver (including, without
limitation, any forbearance arrangement) of (a) any of the provisions of the Tax
Consolidation Agreements, (b) any lease agreement entered into pursuant to
Section 6.01(c)(vii), (c) any of the provisions of any instrument evidencing or
governing the 2003 Senior Subordinated Notes or (d) notwithstanding anything to
the contrary in the Intercreditor Agreement, following the issuance thereof, any
provision of any instrument evidencing or governing the 2003 Senior Subordinated
Refinanced Notes, without in each case the prior written consent of the
Administrative Agent; provided, however, that the Indenture Forbearance may be
modified or supplemented solely to extend the termination or expiration of the
Forbearance Period (as defined therein) without the consent of the
Administrative Agent.
 
 
SECTION 6.11.  Plan Support Agreement.  Borrower and its Subsidiaries shall not
enter into the Plan Support Agreement without the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed; provided, however that such consent shall not be required (a) if the
Borrower has complied with its obligations in respect of the negotiation of the
Plan Support Agreement pursuant to Sections 5.01(i) and (j) hereof and (b) the
terms of the Plan Support Agreement are substantially similar to those set forth
in the Restructuring Term Sheet and include no material terms that adversely
affect or could reasonably be expected to adversely affect the Tranche A Term
Loan Lender and are not disclosed in the Restructuring Term Sheet.  Borrower and
its Subsidiaries shall not (i) exercise any termination right or consent to any
modification, supplement or waiver of the Plan Support Agreement without the
prior written consent of the Administrative Agent or (ii) take any action
requiring the consent of, or consultation with, any counterparty to the Plan
Support Agreement without obtaining the consent of, or consulting with, as
applicable, the Administrative Agent.

 
-59-

--------------------------------------------------------------------------------

Table of Contents

 
SECTION 6.12.  Designated Senior Debt.  The Borrower will not designate any
Indebtedness as “Designated Senior Debt” as defined under the 2003 Senior
Subordinated Notes or take any comparable action with respect to the 2003 Senior
Subordinated Refinanced Notes, as applicable, unless the Administrative Agent
has approved such designation.
 
 
SECTION 6.13.  Morris Finance; Outdoor Holdings.  
 
(a) The Borrower will not permit Morris Finance to own any property, other than
cash in an amount not exceeding $1,000 representing nominal capitalization, and
will not permit Morris Finance to engage in any business or other activities
other than to incur Indebtedness in respect of the 2003 Senior Subordinated
Notes or other Indebtedness permitted hereunder.
 
(b)  The Borrower will not permit Outdoor Holding to own any property other than
the capital stock of FMO Holdings, LLC, and will not permit Outdoor Holding to
engage in any business or incur any liabilities other than liabilities under the
Loan Documents.
 
 
SECTION 6.14.  Subordinated Indebtedness.  Anything in this Agreement to the
contrary notwithstanding, prior to the Tranche A Payoff Date, MCC and the
Borrower will not, nor will they permit any of their respective Subsidiaries to,
purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Subordinated Indebtedness, except for (a) subject to the requirements of the
Intercreditor Agreement, regularly scheduled interest payments (exclusive of any
interest assessed at a default rate) in respect thereof required pursuant to the
instruments evidencing such Subordinated Indebtedness and (b) the issuance of
notes pursuant to the 2003 Senior Subordinated Notes Refinancing in exchange for
2003 Senior Subordinated Notes.
 
 
SECTION 6.15  Most Favored Provisions.
 
(a)  If at any time any document or agreement with respect to the 2003 Senior
Subordinated Notes, including the Indenture or any 2003 Senior Subordinated
Notes Refinancing Document or the Plan Support Agreement, contains any
affirmative covenant, negative covenant, mandatory prepayment event or event of
default (including any definition used in or related to such covenants,
mandatory prepayment events or events of default) that is either not provided
for in any of the Loan Documents, or is more favorable to the counterparties of
any Obligor or is more onerous to any Obligor or any of their respective
Subsidiaries (each a “Most Favored Provision”) as compared to any corresponding
provision (including any definition used in or related to such provisions)
binding on the Obligors and their respective Subsidiaries, as applicable, that
are provided for in the Loan Documents, then, unless otherwise agreed in writing
by the Administrative Agent, (i) each such Most Favored Provision shall be
deemed to be automatically incorporated by reference into this Agreement,
mutatis mutandis, as if set forth fully herein and, notwithstanding anything to
the contrary herein or therein, without any further action on the part of any of
the Loan Parties or any other Person being required and (ii) upon the request of
the Administrative Agent, the Obligors shall promptly enter into such amendments
to Loan Documents as the Administrative Agent may reasonably request to evidence
the incorporation of such Most Favored Provision.  For the avoidance of doubt,
the foregoing provisions shall apply whether or not the Administrative Agent
approves an agreement containing the applicable Most Favored Provision;

 
-60-

--------------------------------------------------------------------------------

Table of Contents

 
(b)  For the avoidance of doubt, if the document or agreement containing the
Most Favored Provision is subsequently amended or modified to weaken or loosen
such provision, such amendment or modification shall not in any way amend or
modify such provision under the Loan Documents (which provision in the Loan
Documents may only be amended in accordance with Section 9.02(b) hereof).
 
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
 
If any of the following events shall occur:
 
(a)  The Borrower shall default in the payment when due (whether at stated
maturity or upon mandatory or optional prepayment) of any principal, interest or
premium owing pursuant to Section 2.09(a) on any Loan, or shall default for two
or more days in the payment of any fee or any other amount payable by it
hereunder or under any other Loan Document; or
 
(b)  MCC, the Borrower or any of their respective Subsidiaries shall default in
the payment when due of any principal of or interest on any of its Indebtedness
under the 2003 Senior Subordinated Notes or the 2003 Senior Subordinated
Refinanced Notes or other Indebtedness having an aggregate principal amount of
$5,000,000 or more; or any event specified in any note, agreement, indenture or
other document evidencing or relating to any such Indebtedness shall occur if
the effect of such event is to cause, or (with the giving of any notice or the
lapse of time or both) to permit the holder or holders of such Indebtedness (or
a trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity or to
have the interest rate thereon reset to a level so that securities evidencing
such Indebtedness trade at a level specified in relation to the par value
thereof ; provided, however, that in the case of the Specified Defaults, no
Event of Default shall exist pursuant to this clause (b) with respect to such
Specified Defaults until the occurrence of the Indenture Forbearance Termination
Date; or
 
(c)  Any representation, warranty or certification made or deemed made herein or
in any other Loan Document (or in any modification or supplement hereto or
thereto) by any Obligor, or any certificate furnished to any Lender or the
Administrative Agent pursuant to the provisions hereof or thereof, shall prove
to have been false or misleading as of the time made, deemed made or furnished
in any material respect; or
 
(d)  The Borrower or MCC shall default in the performance of any of its
obligations under any of Sections 5.01(a), (b) or (f), 5.02(f), 5.07, 5.09,
6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.08, 6.09, 6.10, 6.11, 6.12, 6.13, 6.14 or
6.15; the Borrower, MCC or any Subsidiary Guarantor shall default in the
performance of any of its obligations under Section 6.01 of the Security and
Guarantee Agreement; Shivers, Pesto or Questo shall default in the performance
of any of its obligations under the Tax Consolidation Agreements; Holdings shall
default in the performance of Section 4.01 or 5 of the Holdings Pledge
Agreement; MPG Holdings shall default in the performance of Sections 4.01 or
4.14 of the MPG Holdings Pledge Agreement; or any Obligor shall default in the
performance of any of its other obligations in any other Loan Document and such
default shall continue unremedied for a period of thirty days; or
 
(e)  The Borrower or any Guarantor shall admit in writing its inability to, or
be generally unable to, pay its debts as such debts become due; or

 
-61-

--------------------------------------------------------------------------------

Table of Contents

 
(f)  The Borrower or any Guarantor shall (i) apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
examiner or liquidator of itself or of all or a substantial part of its
Property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing; provided, however, that in
the event that any of the foregoing actions (other than  as described in clause
(v)) is taken in accordance with the requirements of the Plan Support Agreement,
such event shall not constitute an Event of Default for so long as the Plan
Support Agreement is in full force and effect and no event of the type described
in clause (q) below shall have occurred in respect of the Plan Support
Agreement; or
 
(g)  A proceeding or case shall be commenced, without the application or consent
of the Borrower or any Guarantor, in any court of competent jurisdiction,
seeking (i) its reorganization, liquidation, dissolution, arrange­ment or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a receiver, custodian, trustee, examiner, liquidator or the like
of the Borrower or such Guarantor or of all or any substantial part of its
Property, or (iii) similar relief in respect of the Borrower or such Guarantor
under any law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 or more days; or an order for relief against the Borrower or such Guarantor
shall be entered in an involuntary case under the Bankruptcy Code; or
 
(h)  A final judgment or judgments for the payment of money in excess of
$5,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
or in excess of $10,000,000 in the aggregate (regardless of insurance coverage)
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower or any Guarantor and the same
shall not be discharged (or provision shall not be made for such discharge), or
a stay of execution thereof shall not be procured, within 30 days from the date
of entry thereof and the Borrower or the relevant Guarantor shall not, within
said period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or
 
(i)  An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(j)  A reasonable basis shall exist for the assertion against MCC, the Borrower
or any of their respective Subsidiaries of (or there shall have been asserted
against MCC, the Borrower or any of their respective Subsidiaries) claims or
liabilities, whether accrued, absolute or contingent, based on or arising from
the generation, storage, transport, handling or disposal of Hazardous Materials
by MCC, the Borrower or any of their respective Subsidiaries or Affiliates or
any predecessor in interest of MCC, the Borrower or any of their respective
Subsidiaries or Affiliates or relating to any site or facility owned, operated
or leased by MCC, the Borrower or any of their respective Subsidiaries or
Affiliates which claims or liabilities (insofar as they are payable by MCC, the
Borrower or any of their respective Subsidiaries, but after deducting any
portion thereof which is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor), in the judgment of the Required
Lenders are reasonably likely to be determined adversely to MCC, the Borrower or
any of their respective Subsidiaries and the amount thereof is, singly or in the
aggregate, reasonably likely to have a Material Adverse Effect; or

 
-62-

--------------------------------------------------------------------------------

Table of Contents
 
 
(k)  a Borrower Change in Control or an Indenture Change of Control shall occur;
or
 
(l)  an MCC Change in Control shall occur; or
 
(m)  The Operating Agreement shall be modified without the prior consent of the
Administrative Agent (with the approval of the Required Lenders) in any manner
that would adversely affect the obligations of the Borrower, or the rights of
the Lenders or the Administrative Agent, hereunder or under any of the other
Loan Documents; or
 
(n)  The Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation, control
or possession is required herein or therein) in favor of the Administrative
Agent, free and clear of all other Liens (other than Liens permitted under the
respective Security Documents), or, except for expiration in accordance with its
terms, any of the Security Documents shall for whatever reason be terminated or
cease to be in full force and effect, or the enforceability thereof shall be
contested by the Borrower, MCC or any other Obligor; or
 
(o)  The Administrative Agent shall determine in its sole discretion that there
has been a diminution in value of the Property constituting collateral under the
Security Documents; or
 
(p)  The Administrative Agent shall determine in its sole discretion that the
Borrower is not making adequate progress in consummating the Senior Subordinated
Notes Refinancing in accordance with Section 5.09; or
 
(q)  Any term of this Agreement or any right or remedy of the Administrative
Agent or the Lenders under the Loan Documents shall be avoided, nullified, set
aside, re-characterized, amended, modified, limited or stayed in any manner
without the prior written consent of the Administrative Agent or such Lender, as
applicable, in connection with any bankruptcy or similar proceeding; or
 
(r)  Either (i) the subordination provisions of the 2003 Senior Subordinated
Notes, the Indenture or any 2003 Senior Subordinated Notes Refinancing
Documents, including, without limitation, under the Intercreditor Agreement,
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of such Indebtedness
or (ii) except as otherwise provided under the Loan Documents with respect to
the Tranche B Term Loans and Tranche C Term Loans, any obligation of the
Borrower or any
Subsidiary of the Borrower under the Loan Documents shall for any reason fail to
be “Senior Debt” (or any comparable term) under, and as defined in, the
Indenture or the Refinanced Indenture; or


(s)  Any breach or default shall occur under the Restructuring Term Sheet or
Plan Support Agreement that permits any party thereto to deliver a termination
notice or take any similar action, or any party thereto shall deliver a notice
of termination to any other party thereto;

 
-63-

--------------------------------------------------------------------------------

Table of Contents

 
then (A) prior to the Tranche A Payoff Date, in every such event (other than an
event with respect to the Borrower described in clause (f) or (g) of this
Article) and (B) on and after the Tranche A Payoff Dates, if such event
constitutes a Tranche B/C Event of Default, and at any time thereafter during
the continuance of such event, the Administrative Agent may, and at the request
of the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (f) or (g)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  Upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent may, and at the request of the Required Lenders, shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity.  Prior to the Tranche A Payoff Date, no
Lender may unilaterally exercise any remedies hereunder or under the other Loan
Documents without the prior written consent of the Administrative Agent.
 
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto, including, without limitation, (a) pursuing remedies under, and
enforcing the guaranties pursuant to, the Security and Guarantee Agreement, and
(b) at the time of the 2003 Senior Subordinated Notes Refinancing, entering into
the Intercreditor Agreement substantially in the form of Exhibit C hereto with
such changes thereto as the Administrative Agent may deem appropriate in its
sole discretion, including, without limitation, as appropriate to respond to
comments from the trustee thereunder.  Each of the Lenders hereby further
acknowledges that the benefits of the Intercreditor Agreement shall, except as
expressly provided therein, accrue solely to the benefit of the Administrative
Agent and the Tranche A Term Loan Lenders, and that such Intercreditor Agreement
may, except as expressly provided therein, be amended, supplemented, restated,
terminated, or otherwise modified without the approval of any Tranche B Term
Loan Lender or Tranche C Term Loan Lender. As of the Closing Date, the Tranche B
Term Loan Lender is anticipated to become party to the Intercreditor
Agreement.  In furtherance of the foregoing, if required, the Tranche B Term
Loan Lender agrees to execute the Intercreditor Agreement in substantially in
the form of Exhibit C hereto with such changes as do not materially adversely
affect its rights or obligations thereunder.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with MCC, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or

 
-64-

--------------------------------------------------------------------------------

Table of Contents
 
 
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders
(it being understood that in the exercise of its discretionary rights, the
Administrative Agent shall have no duty or obligation to consider the interests
of any Tranche B Term Loan Lender or Tranche C Term Loan Lender), and (c)  the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to MCC, the
Borrower or any of their respective Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders or
in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default,
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or therein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  Notwithstanding anything to the contrary in the Loan
Documents, the Administrative Agent shall have no obligation to convey
information about the Obligors, its administration of this Agreement, or the
existence of any Default or Event of Default to any Tranche B Term Loan Lender
or Tranche C Term Loan Lender.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days  (or such shorter period as the Administrative
Agent may designate) after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph.  Upon the acceptance of its appointment as Administrative Agent
hereunder by

 
-65-

--------------------------------------------------------------------------------

Table of Contents
 

a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
 
On the Tranche A Payoff Date, Tranche Manager, LLC shall, unless otherwise
specified by the Administrative Agent in writing, automatically and without
further action cease to be the Administrative Agent and shall be succeeded by
MPG Revolver Holdings, LLC (the “Agent Replacement”).  In connection with the
Agent Replacement, Tranche Manager, LLC shall execute and deliver such
documentation as MPG Revolver Holdings, LLC shall reasonably request to effect
the replacement of the Administrative Agent at the sole expense of the Borrower;
provided that such documentation shall be satisfactory to Tranche Manager, LLC
in its sole discretion; provided, further, that Tranche Manager, LLC shall not
be required to deliver to MPG Revolver Holdings, LLC any possessory collateral
that (i) was not delivered by the Prior Administrative Agent to Tranche Manager,
LLC or (ii) is required to be delivered to the Trustee pursuant to the
Intercreditor Agreement  Upon the Agent Replacement, (i) MPG Revolver Holdings,
LLC shall succeed to and become vested with all the rights, powers, privileges
and duties of the Administrative Agent and Tranche Manager, LLC shall be
discharged from its duties and obligations hereunder and (ii) the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of
Tranche Manager, LLC in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
Except as otherwise provided in Section 9.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents, provided that, at any time after the Tranche A Payoff
Date, without the prior consent of each Lender, the Administrative Agent shall
not (except as provided herein or in the Security Documents) release all or a
material portion of the collateral or otherwise terminate all or a material
portion of the Liens under any Security Document providing for collateral
security, agree to additional obligations being secured by all or a material
portion of all of such collateral security (unless the Lien for such additional
obligations shall be junior to the Lien in favor of the other obligations
secured by such Security Document, in which event the Administrative Agent may
consent to such junior Lien provided that it obtains the consent of the Required
Lenders thereto), alter the relative priorities of the obligations entitled to
the benefits of the Liens created under the Security Documents with respect to
all or a material portion of such collateral, except that no such consent shall
be required, and the Administrative Agent is hereby authorized, to release any
Lien covering property that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented.

 
-66-

--------------------------------------------------------------------------------

Table of Contents

 
In addition, at any time on or before the Tranche A Payoff Date, without the
consent of each Tranche A Term Loan Lender, or at any time after the Tranche A
Payoff Date, without the prior consent of each Lender, the Administrative Agent
shall not release MCC or any Subsidiary Guarantor that is a Newspaper Entity
from its Guarantee under the Security and Guarantee Agreement, provided that if
all the capital stock of any such Subsidiary Guarantor is sold to any Person
that is not an Affiliate of the Borrower or MCC pursuant to a disposition
permitted hereunder or to which the Required Lenders have consented, the
Guarantee of such Subsidiary Guarantor and its Wholly Owned Subsidiaries under
the Security and Guarantee Agreement may be terminated (and the Administrative
Agent is hereby authorized, in such circumstances, to terminate any such
Guarantee).
 
Notwithstanding anything to the contrary in this Article VIII, upon the
consummation of the 2003 Senior Subordinated Notes Refinancing, (a) the
collateral security under the Loan Documents shall automatically and without the
necessity of further action cease to secure any obligations in respect of the
Tranche B Term Loans or Tranche C Term Loans and (b) the obligations of each
Obligor that is not a Subsidiary of the Borrower in respect of the Tranche B
Term Loans and Tranche C Term Loans (but not in respect of the Tranche A Term
Loans) shall automatically and without the necessity of  further action be
released.  Each Tranche B Term Loan Lender and Tranche C Term Loan Lender hereby
authorizes the Administrative Agent to take all action as it may deem
appropriate in its sole discretion to evidence the terminations and releases
described in this paragraph, and agrees to execute and deliver such
documentation, if any, as the Administrative Agent may request to ratify and
confirm such termination and releases.
 
 
ARTICLE IX
 
MISCELLANEOUS
 
 
SECTION 9.01.  Notices.
 
(a)  Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(i)  if to MCC or the Borrower, to MCC or the Borrower at Morris Publishing
Group, LLC, 725 Broad Street, Augusta, Georgia  30901, Attention of William S.
Morris IV (Telecopy No. (706) 722-7125; Telephone No. (706) 823-3333), with a
copy to Morris Communications Company, LLC, 725 Broad Street, Augusta,
Georgia  30901, Attention of Craig S. Mitchell (Telecopy No. (706) 722-7125;
Telephone No. (706) 823-3236);
 
(ii)  if to the Administrative Agent, to ACON Investments, LLC, 1133 Connecticut
Avenue, NW, Washington, DC 20036, Attention of Barry Johnson; Telephone No.
(202) 454-1100; E-mail: bjohnson@aconinvestments.com, with copy to ACON
Investments, LLC, 1133 Connecticut Avenue, NW, Washington, DC 20036, Attention
of Daniel Prawda; Telephone No. (202) 454-1100; E-mail:
dprawda@aconinvestments.com ;
 
(iii)  if to a Lender, to it at its address (or telecopy number) set forth on
its signature page hereto; and
 
(iv) if to RSA, to 201 South Union Street, Montgomery, Alabama 36130, Attention:
M. Hunter Harrell, Phone: (334) 517-7109, Email: hunter.harrell@rsa-al.gov, with
copy to Haskell Slaughter Young & Rediker, LLC, 1400 Park Place Tower, 2001 Park
Place North, Birmingham, Alabama 35203, Phone: (205) 254-1402, Email:
glw@hsy.com.

 
-67-

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)  Electronic Notification.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)  Modifications to Notice Provisions.  Any party hereto may change its
address or telecopy number for notices and other communications hereunder by
notice to the other parties hereto (or, in the case of any such change by a
Lender, by notice to the Borrower and the Administrative Agent).  All notices
and other communications given to any party hereto in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt.
 
 
SECTION 9.02.  Waivers; Amendments.
 
(a)  No Deemed Waivers; Remedies Cumulative.  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)  Amendments.  Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall
 
(i)  increase any Commitment of any Lender without the written consent of such
Lender,
 
(ii)  reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,
 
(iii)  postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby,
 
(iv)  change Section 2.15(d) without the consent of each Lender affected
thereby, or
 
(v)  change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of  Lenders required to waive,

 
-68-

--------------------------------------------------------------------------------

Table of Contents

 
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder without the prior written consent
of the Administrative Agent, provided further that on and after the 2003 Senior
Subordinated Notes Refinancing Effective Date, any amendment to this Agreement
shall be subject to the applicable  limitations set forth in Section 4.6 of the
Intercreditor Agreement.
 
For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount.  In addition, whenever a waiver, amendment
or modification requires the consent of a Lender “affected” thereby, such
waiver, amendment or modification shall, upon consent of such Lender, become
effective as to such Lender whether or not it becomes effective as to any other
Lender, so long as the Required Lenders consent to such waiver, amendment or
modification as provided above.
 
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
 
(a)  Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Tranche A Term Loan Lender and the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Tranche A Term Loan Lender and the
Administrative Agent, in connection with the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), including, without limitation, all such expenses incurred in
connection with the 2003 Senior Subordinated Notes Refinancing (whether or not
consummated) and the other transactions contemplated by the Restructuring Term
Sheet and the Plan Support Agreement, (ii) all out-of-pocket expenses incurred
by the Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including in connection
with any workout, restructuring or negotiations in respect thereof and (iii) and
all costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Security Document or any other document referred to therein.
 
(b)  Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by MPG Holdings, MCC, the
Borrower or any of their respective Subsidiaries, including, without limitation,
any property transferred to Fairway in connection with the Contribution
Agreement or any Environmental Claim related in any way to MPG Holdings, MCC,
the Borrower or any of their respective Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee.

 
-69-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)  Reimbursement by Lenders.  To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
and, prior to the Tranche A Payoff Date, determined as if the Tranche A Payoff
Date shall have occurred) of such unpaid amount; provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.
 
(d)  Waiver of Consequential Damages, Etc.  To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof.
 
(e)  Payments.  All amounts due under this Section shall be payable promptly,
and in any event not later than 15 days, after written demand therefor.
 
 
SECTION 9.04.  Successors and Assigns.
 
(a)  Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the affiliates, directors,
officers, employees, attorneys and agents of each of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)  Assignments by Lenders.
 
(i)  Assignments Generally.  Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans at the time held by it) with the prior written consent of:
 
(A)  the Borrower (which consent shall not be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for (1) an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default under Section 7(a), 7(f) or 7(g) hereof shall have occurred and is
continuing, any other assignee or (2) the exercise of a purchase option pursuant
to Section 4.8 of the Intercreditor Agreement; and
 
(B)  the Administrative Agent (which consent shall not be unreasonably withheld
or delayed except in the case of an assignment of the Tranche B Term Loans or
Tranche C Term Loans prior to the Tranche A Payoff Date, in which case, such
consent may be withheld in the Administrative Agent’s sole discretion), provided
that following the Tranche A Payoff Date no consent of the Administrative Agent
shall be required for an assignment of any Term Loans.

 
-70-

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)  Certain Conditions to Assignments.  Assignments shall be subject to the
following additional conditions:
 
(A)  except in the case of an assignment to a Lender or an Affiliate of a
Lender, or an assignment of the entire remaining amount of the assigning
Lender’s Term Loans, the amount of the Term Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than U.S. $5,000,000 (or less than $1,000,000 in the
case of any assignment of Term Loans) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under Section 7(a), 7(f) or
7(g) has occurred and is continuing;
 
(B)  each partial assignment of the Term Loans shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of the Term Loans;
 
(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A, together with a processing and recordation fee of U.S. $3,500; and
 
(D)  the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(iii)  Effectiveness of Assignments.  Subject to acceptance and recording
thereof pursuant to paragraph (c) below, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obliga­tions
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
rights referred to in Section 9.05).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
paragraph (e) below.
 
(c)  [Intentionally Omitted.]
 
(d)  Acceptance of Assignments by Administrative Agent.  Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless either
waived by the Administrative Agent or the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and any written consent to such assignment required by said paragraph (b),
the Administrative Agent shall accept such Assignment and Assumption.
 
(e)  Participations.  Except for the Tranche C Term Loan Lenders and the Tranche
B Term Loan Lenders, any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or

 
-71-

--------------------------------------------------------------------------------

Table of Contents

 
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of the Loans held by it); provided that
(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (f) below, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.12and 2.14 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) above.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 2.15(d) as though
it were a Lender, provided such Participant agrees to be subject to
Section 2.15(d) as though it were a Lender hereunder.
 
(f)  Limitations on Rights of Participants.  A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.
 
(g)  Certain Pledges.  Except for the Tranche B Term Loan Lenders and Tranche C
Term Loan Lenders, any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
 
(h)  Disclosure of Certain Information.  A Lender may furnish any information
concerning MCC, the Borrower or any of their respective Subsidiaries in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants), subject, however, to the
provisions of Section 9.12(b).
 
(i)    No Assignments to MCC, the Borrower or Affiliates.  Anything in this
Section to the contrary notwithstanding, except for the assignments consummated
on the First Restatement Date resulting in the Commitments specified on Schedule
I hereto, no Lender may assign or participate any interest in any Loan held by
it hereunder to MCC, the Borrower or any of their respective Affiliates or
Subsidiaries without the prior consent of the Administrative Agent.
 
(j)           Escrow Agreement for Tranche C Term Loan.  Notwithstanding
anything to the contrary in this Section 9.04, the Tranche C Term Loan Lenders
shall be permitted to deposit their interests in the Tranche C Term Loans into
escrow pursuant to the Escrow Agreement.

 
-72-

--------------------------------------------------------------------------------

Table of Contents
 

        SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.12,  2.14 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
 
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
 
SECTION 9.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or any other Loan Party against any of and
all the obligations of the Borrower or such Loan Party now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.  Notwithstanding anything to the contrary in this
Section 9.08, prior to the Tranche A Payoff Date, none of the rights or remedies
described in this Section 9.08 may be exercised without the prior written
consent of the Administrative Agent.
 
 
SECTION 9.09.  Governing Law; Jurisdiction; Etc.
 
(a)  Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 
-73-

--------------------------------------------------------------------------------

Table of Contents

 
(b)  Submission to Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
 
(c)  Waiver of Venue.  The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)  Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
 
SECTION 9.12.  Treatment of Certain Information; Confidentiality.
 
(a)  Treatment of Certain Information.  The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to MCC, the Borrower or one or more of their respective Subsidiaries
(in connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information

 
-74-

--------------------------------------------------------------------------------

Table of Contents

 
delivered to such Lender by MCC, the Borrower and their respective Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Lender to
enter into this Agreement, to any such subsidiary or affiliate, it being
understood that any such subsidiary or affiliate receiving such information
shall be bound by the provisions of paragraph (b) of this Section as if it were
a Lender hereunder.  Such authorization shall survive the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.
 
(b)  Confidentiality.  Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, members, shareholders, co-investors, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested or required by any regulatory
authority, including the National Association of Insurance Commissioners,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this paragraph, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (vii) with the consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this paragraph, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
 
SECTION 9.13.  USA PATRIOT Act.  Each Lender hereby notifies each Obligor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies such Obligor, which information includes the
names and addresses of such Obligor and other information that will allow such
Lender to identify such Obligor in accordance with said Act.

 
-75-

--------------------------------------------------------------------------------

Table of Contents
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




 
MORRIS PUBLISHING GROUP, LLC



By        /s/                                                                                               
Title:    
U.S. Federal Tax Identification No. 58-1445060




 
MORRIS COMMUNICATIONS COMPANY, LLC



By        /s/                                                                                             
                                                
Name:  
Title:    
U.S. Federal Tax Identification No. 58-1445060
 
 
-76-

--------------------------------------------------------------------------------

Table of Contents

 
ADMINISTRATIVE AGENT


 
TRANCHE MANAGER, LLC,

 
as Administrative Agent

 
By  /s/                      
                                                   
Name: 
Title:    
U.S. Federal Tax Identification No.

 
-77-

--------------------------------------------------------------------------------

Table of Contents

 
LENDER


 
TRANCHE HOLDINGS, LLC



 
By   /s/                                                                           
Name: 
Title:    
U.S. Federal Tax Identification No.




 
-78-

--------------------------------------------------------------------------------

Table of Contents

 
LENDER
 
 
MPG REVOLVER HOLDINGS, LLC



 
By   /s/                                                                             
Name: 
Title:    
U.S. Federal Tax Identification No.

 

 
-79-

--------------------------------------------------------------------------------

Table of Contents

 
LENDER
 
 
MORRIS COMMUNICATIONS COMPANY, LLC



 
By    /s/                          
Name: 
Title:    
U.S. Federal Tax Identification No.


 
-80-

--------------------------------------------------------------------------------

Table of Contents
